Exhibit 10.2

OFFICE LEASE

Between

PIEDMONT 500 WEST MONROE FEE LLC,

a Delaware limited liability company,

and

DURATA THERAPEUTICS, INC.

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No.  

ARTICLE 1 Premises and Term

     1   

ARTICLE 2 Base Rent

     2   

ARTICLE 3 Additional Rent

     3   

ARTICLE 4 Use and Rules

     7   

ARTICLE 5 Services and Utilities

     7   

ARTICLE 6 Alterations and Liens

     9   

ARTICLE 7 Repairs

     11   

ARTICLE 8 Casualty Damage

     11   

ARTICLE 9 Insurance, Subrogation, and Waiver of Claims

     12   

ARTICLE 10 Condemnation

     14   

ARTICLE 11 Return of Possession

     15   

ARTICLE 12 Holding Over

     16   

ARTICLE 13 No Waiver

     16   

ARTICLE 14 Attorneys’ Fees and Jury Trial

     16   

ARTICLE 15 Personal Property Taxes, Rent Taxes and Other Taxes

     16   

ARTICLE 16 Subordination, Attornment and Mortgagee Protection

     17   

ARTICLE 17 Estoppel Certificate

     18   

ARTICLE 18 Assignment and Subletting

     18   

ARTICLE 19 Rights Reserved By Landlord

     21   

ARTICLE 20 Landlord’s Remedies

     22   

ARTICLE 21 Landlord’s Right to Cure

     25   

ARTICLE 22 Conveyance by Landlord and Liability

     25   

ARTICLE 23 Indemnification

     26   

ARTICLE 24 Safety and Security Devices, Services and Programs

     26   

ARTICLE 25 Communications and Computer Lines

     27   

ARTICLE 26 Hazardous Materials

     28   

ARTICLE 27 Offer

     29   

ARTICLE 28 Notices

     30   

ARTICLE 29 Real Estate Brokers

     30   

ARTICLE 30 Security Deposit

     30   

ARTICLE 31 Exculpatory Provisions

     32   

ARTICLE 32 Mortgagee’s Consent

     32   

ARTICLE 33 Miscellaneous

     33   

ARTICLE 34 Entire Agreement

     35   

ARTICLE 35 Building Conference Facility

     35   

ARTICLE 36 Parking

     35   

ARTICLE 37 Termination Option

     36   

ARTICLE 38 Right of First Offer

     37   

ARTICLE 39 Temporary Space

     38   

 

RIDER ONE      RULES EXHIBIT A      FLOOR PLAN OF PREMISES EXHIBIT B     
WORKLETTER AGREEMENT EXHIBIT C      JANITORIAL SPECIFICATIONS EXHIBIT D     
RENEWAL OPTION

 

i



--------------------------------------------------------------------------------

EXHIBIT E      COMMENCEMENT DATE CONFIRMATION EXHIBIT F      FITNESS FACILITY
AGREEMENT AND WAIVER OF LIABILITY EXHIBIT G      LEGAL DESCRIPTION OF PROPERTY

 

ii



--------------------------------------------------------------------------------

List of Defined Terms

 

Abatement Period

     3   

Additional Rent

     7   

Affiliate

     21   

Alterations

     9   

ANSI

     3   

Approval Criteria

     2   

Arbitration Request

     1   

Architect

     1   

Base Building Allowance

     4   

Base Rent

     2   

BOMA

     3   

Building

     1   

Commencement Date

     1   

Completed Application for Payment

     4   

Construction Allowance

     3   

Current Market Rate

     1   

Default

     23   

Default Rate

     25   

Estimates

     1   

Expiration Date

     1   

Extension Option

     1   

Extension Term

     1   

Fitness Facility

     8   

Force Majeure Delays

     34   

Hazardous Material

     29   

Holder

     17   

Holidays

     8   

Landlord

     1   

Law

     34   

Lease Month

     3   

Lease Year

     3   

Letter of Credit

     31   

Line Problems

     28   

Lines

     27   

Moody’s

     32   

Mortgage

     17   

MSDS

     29   

Offer Notice

     38   

Offer Space

     38   

Operating Expenses

     4   

Other Lease

     25   

Permitted Alterations

     10   

Permitted Transfer

     21   

Permitted Transferee

     21   

Person

     34   

Premises

     1   

Prime Rate

     25   

Property

     1   

Rent

     7   

Rules

     7   

 

iii



--------------------------------------------------------------------------------

List of Defined Terms

 

S&P

     32   

Statement

     5   

Subject Space

     19   

Substantial Completion

     3   

Substantially Completed

     3   

Systems and Equipment

     1   

Tangible Net Worth

     21   

Taxes

     3   

Temporary Space

     39   

Tenant

     1   

Tenant Delay Day

     3   

Tenant Work

     9   

Tenant’s Prorata Share

     3   

Term

     1   

Termination Date

     37   

Termination Fee

     37   

Termination Notice

     37   

Termination Option

     37   

Third Party Offer

     38   

Total Construction Costs

     3   

Transfer Premium

     20   

Transferee

     19   

Transfers

     19   

Work

     1   

Working Drawings

     1   

Workletter

     2   

 

iv



--------------------------------------------------------------------------------

OFFICE LEASE

THIS LEASE is made as of the          day of May, 2014, between PIEDMONT 500
WEST MONROE FEE, LLC, a Delaware limited liability company (“Landlord”), and
DURATA THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

ARTICLE 1

Premises and Term

(A) Premises, Building and Property. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord that certain space known as Suite 3300 (“Premises”)
described or shown on Exhibit A attached hereto, on the 33rd floor of the
building (“Building”) commonly known as 500 West Monroe Street, Chicago,
Illinois, subject to the terms of this Lease. The term “Property” shall mean the
Building, and any common or public areas or facilities, easements, corridors,
lobbies, sidewalks, loading areas, driveways, landscaped areas, skywalks,
parking garages and lots, and any and all other structures or facilities
operated or maintained in connection with or for the benefit of the Building,
and all parcels or tracts of land on which all or any portion of the Building or
any of the other foregoing items are located, and any fixtures, machinery,
equipment, apparatus, Systems and Equipment, furniture and other personal
property located thereon or therein and used in connection therewith owned or
leased by Landlord. Possession of areas necessary for utilities, services,
safety and operation of the Property, including the Systems and Equipment, fire
stairways, perimeter walls, space between the finished ceiling of the Premises
and the slab of the floor or roof of the Building there above, and the use
thereof together with the right to install, maintain, operate, repair and
replace the Systems and Equipment, including any of the same in, through, under
or above the Premises in locations that will not materially interfere with
Tenant’s use of the Premises, are hereby excepted and reserved by Landlord, and
not demised to Tenant. “Systems and Equipment” shall mean any plant, machinery,
transformers, duct work, fan power boxes, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life/safety systems or equipment, or
any other mechanical, electrical, electronic, computer or other systems or
equipment for the Property. Supplemental HVAC equipment installed to address
special electrical, cooling and ventilating needs created by Tenant’s telephone
equipment, computer, electronic data processing equipment, copying equipment
and/or other such equipment or uses shall not be part of “Systems and Equipment”
and shall be Tenant’s responsibility to repair, maintain, and replace.

(B) Commencement Date: The “Commencement Date” shall be the earlier of the date
upon which the Work in the Premises is Substantially Completed (as such terms
are defined in Exhibit B) and October 1, 2014. The “Term” of this Lease shall be
twelve (12) years, commencing on the Commencement Date and ending at 5:00 p.m.
local time on the last day of the 144th full calendar month following the
Commencement Date (“Expiration Date”), subject to adjustment and earlier
termination as provided herein. Landlord and Tenant agree that for purposes of
this Lease the rentable area of the Premises is approximately twenty six
thousand seven hundred fifty-one (26,751) rentable square feet. Landlord shall
make the Premises available to Tenant, and Tenant and Tenant’s employees,
agents, contractors and representatives shall be entitled to enter the Premises,
prior to the Commencement Date in order to perform the Work, move furniture, and
install approved phone/data cabling subject to all the terms and conditions of
this Lease other than those requiring payment of Base Rent, Taxes and Operating
Expenses, and payment of costs for electricity in the Premises during ordinary
business hours. However, Tenant may not conduct business in the Premises prior
to the Commencement Date.

 

1



--------------------------------------------------------------------------------

(C) Workletter; Commencement Date Confirmation. The workletter attached hereto
as Exhibit B is made a part hereof (“Workletter”). At Landlord’s request, after
the Commencement Date, Tenant shall execute and deliver to Landlord a letter
substantially in the form of Exhibit E hereto confirming (x) the Commencement
Date and the expiration date of the initial Term, (y) that Tenant has accepted
the Premises, and (z) that Landlord has performed all of its obligations with
respect to the Premises (except for punch-list items specified in such letter);
however, the failure of the parties to execute such letter shall not defer the
Commencement Date or otherwise invalidate this Lease.

(D) Required Tenant Deliveries. Landlord will not be obligated to deliver
possession of the Premises to Tenant until Landlord has received from Tenant all
of the following: (i) this Lease fully executed by Tenant; (ii) the Letter of
Credit and one monthly installment of Base Rent; (iii) executed copies of
policies of insurance or certificates thereof as required under Article 9 of
this Lease; (iv) copies of all governmental permits and authorizations, if any,
required in connection with Tenant’s operation of its business within the
Premises; and (v) if Tenant is an entity, evidence of formation, good standing,
and authority as Landlord may reasonably require. Failure to timely deliver any
of the foregoing shall not defer the Commencement Date or impair Tenant’s
obligation to pay Rent.

(E) Acceptance. Tenant has inspected the Premises, Property, Systems and
Equipment and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements and no representations
respecting the condition of the Premises or the Property have been made to
Tenant by or on behalf of Landlord, except as expressly provided herein or in
the Workletter.

ARTICLE 2

Base Rent

Tenant shall pay Landlord Base Rent (“Base Rent”) of:

 

Time Period

   Annual
Amount      Monthly
Amount  

Lease Months 1-12

   $ 615,273.00       $ 51,272.75   

Lease Months 13-24

   $ 630,654.83       $ 52,554.57   

Lease Months 25-36

   $ 646,421.20       $ 53,868.43   

Lease Months 37-48

   $ 662,581.73       $ 55,215.14   

Lease Months 49-60

   $ 679,146.27       $ 56,595.52   

Lease Months 61-72

   $ 696,124.93       $ 58,010.41   

Lease Months 73-84

   $ 713,528.05       $ 59,460.67   

Lease Months 85-96

   $ 731,366.25       $ 60,947.19   

Lease Months 97-108

   $ 749,650.41       $ 62,470.87   

Lease Months 109-120

   $ 768,391.67       $ 64,032.64   

Lease Months 121-132

   $ 787,601.46       $ 65,633.45   

Lease Months 133-144

   $ 807,291.49       $ 67,274.29   

in advance on or before the first day of each calendar month during the Term,
except that Base Rent for the first full calendar month for which Base Rent
shall be due shall be paid when Tenant executes this Lease. If the Term
commences on a day other than the first day of a calendar month, or ends on a
day other than the last day of a calendar month, then the Base Rent for such
month shall be prorated on the basis of the number of days in that month. Rent
shall be paid without any prior demand or notice therefor

 

2



--------------------------------------------------------------------------------

and without any deduction, set-off or counterclaim, or relief from any valuation
or appraisement laws, except as specifically provided in this Lease. Landlord
may apply payments received from Tenant to any obligations of Tenant then
accrued, without regard to such obligations as may be designated by Tenant. As
used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Base Rent rate applicable
for such partial month) and the term “Lease Year” shall mean each consecutive
period of twelve (12) Lease Months.

Notwithstanding the foregoing or Article 3 below, provided a Default has not
occurred under this Lease which has not been cured by Tenant, Tenant’s
obligation to pay Base Rent, Taxes and Operating Expenses shall be abated for
the first fifteen (15) calendar months after the Commencement Date (the
“Abatement Period”). If the Abatement Period does not end on the last day of a
calendar month, then on the day following the Abatement Period, Tenant shall
make a prorated Base Rent, Tax and Operating Expense payment for the remainder
of such month. If Tenant commits a material, monetary Default and fails to cure
before Landlord files suit to terminate this Lease or regain possession of the
Premises, then the unamortized portion of all sums so abated shall be
immediately due and payable to Landlord, such amortization to be on a straight
line basis over the initial Term.

ARTICLE 3

Additional Rent

(A) Taxes. Tenant shall pay Landlord Tenant’s Prorata Share of Taxes. “Taxes”
shall mean all federal, state, county, or local taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary (including without limitation, real estate taxes, general and
special assessments, transit taxes, water and sewer rents, rent taxes, sales
taxes, gross receipts taxes, and personal property taxes imposed upon Landlord)
payable by Landlord in any calendar year during the Term. However, “Taxes” shall
not include: Landlord’s income taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, the Illinois Personal
Property Replacement Tax, or penalties assessed against Landlord; provided that
if an income or excise tax is levied by any governmental entity in lieu of or as
a substitute for ad valorem real estate taxes (in whole or in part), then any
such tax or excise shall constitute and be included within the term “Taxes.”
Taxes shall include the costs of consultants retained in an effort to lower
taxes and all costs incurred in disputing any taxes or in seeking to lower the
tax valuation of the Property. Tenant waives all rights to protest or appeal the
appraised value of the Premises and the Property. Subject to the foregoing
exceptions from Taxes, if Taxes for any period during the Term or any extension
thereof, shall be increased after payment thereof by Landlord for any reason,
Tenant shall pay Landlord upon demand Tenant’s Prorata Share of such increased
Taxes. Notwithstanding the foregoing, if any Taxes shall be paid based on
assessments or bills by a governmental or municipal authority using a fiscal
year other than a calendar year, Landlord may elect to average the assessments
or bills for the subject calendar year, based on the number of months of such
calendar year included in each such assessment or bill. “Tenant’s Prorata Share”
of Taxes and Operating Expenses shall be the rentable area of the Premises
divided by the rentable area of the Building, excluding any parking facilities,
which is 2.7682%, being the 26,751 rentable square feet in the Premises divided
by the 966,357 rentable square feet in the Building. Tenant acknowledges that
“rentable square footage of the Premises” has been determined under this Lease
in accordance with the American National Standards Institute (“ANSI”)/Building
Owners and Managers Association International (“BOMA”) Form Z65.1-1996. Landlord
may remeasure the Building from time to time and, upon written notice to Tenant
Landlord’s new measurements shall be binding hereunder provided Landlord
measures according to the

 

3



--------------------------------------------------------------------------------

1996 ANSI/BOMA standard or a more current ANSI/BOMA standard and further
provided any such remeasurement shall not result in an increase or decrease in
Base Rent or Additional Rent or Tenant’s Prorata Share as set forth in this
Lease for the balance of the Term. If the Property or any development of which
it is a part, shall contain non-office uses, Landlord shall have the right (but
not the obligation) to determine in accordance with sound accounting and
management principles, Tenant’s Prorata Share of Taxes and Operating Expenses
for only the office portion of the Property or of such development, in which
event, Tenant’s Prorata Share shall be based on the ratio of the rentable area
of the Premises to the rentable area of such office portion.

(B) Operating Expenses. Tenant shall pay Landlord Tenant’s Prorata Share of
Operating Expenses. “Operating Expenses” shall mean all expenses of every kind
(other than Taxes) which are paid, incurred or accrued for, by or on behalf of
Landlord during any calendar year any portion of which occurs during the Term,
in connection with the management, repair, maintenance, restoration and
operation of the Property, including without limitation, any amounts paid for:
(a) utilities for the Property, including but not limited to electricity, power,
gas, steam, chilled water, oil or other fuel, water, sewer, lighting, heating,
air conditioning and ventilating, (b) permits, licenses and certificates
necessary to operate, manage and lease the Property, (c) insurance applicable to
the Property, but not limited to the amount of coverage Landlord is required to
provide under this Lease and reasonable insurance deductibles, (d) supplies,
tools, equipment and materials used in the operation, repair and maintenance of
the Property, (e) accounting, legal, inspection, consulting, concierge, and
other services, (f) any equipment rental of any kind (or installment equipment
purchase or equipment financing agreements), but excluding any such cost or
expense which would constitute a capital expenditure if the equipment were
purchased, provided that Landlord may include in Operating Expenses rentals of:
(i) equipment which is leased on a temporary basis, such as in the event of a
service interruption, (ii) equipment which is used in providing janitorial
services, (iii) customarily leased office equipment, such as copiers, and
(iv) rentals of rarely used items that, in Landlord’s reasonable judgment, it is
more economical to rent than to purchase, (g) management fees of not more than
three percent (3%) of the gross revenues of the Building, amounts payable under
management agreements, and the fair rental value of any office space provided
for a management office (not to exceed 5,000 rentable square feet), Building
conference room, and for the Fitness Facility, (h) wages, salaries and other
compensation and benefits (including the fair value of any parking privileges
provided) for all persons engaged in the operation, maintenance or security of
the Property, and employer’s Social Security taxes, unemployment taxes or
insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits, (i) payments under any easement, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs in any planned development of which the Building is a part, (j) all costs
of operating and maintaining the Fitness Facility including repairing and
replacing equipment in the Fitness Facility, (to the extent not offset by
separate membership or usage fees imposed by Landlord); (k) all expenses
incurred and costs associated with the operation and maintenance of other
building amenities available to all tenants; and (l) operation, repair, and
maintenance of all Systems and Equipment and components thereof (including
replacement of components), janitorial service, alarm and security service,
window cleaning, trash removal, elevator maintenance, cleaning of walks, parking
facilities and Property walls, removal of ice and snow, replacement of wall and
floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and
other common or public areas or facilities, maintenance and replacement of
shrubs, trees, grass, sod and other landscaped items, irrigation systems,
drainage facilities, fences, curbs, and walkways, re-paving and re-striping
driveways and parking facilities, and roof repairs. Notwithstanding the
foregoing, Operating Expenses shall not include:

(i) depreciation, interest and amortization on Mortgages, and other debt costs
or ground lease payments, if any; legal fees in connection with leasing, tenant
disputes or enforcement of leases; real estate brokers’ leasing commissions;
advertising expenses, space planning fees, architectural fees, improvements or
alterations to tenant spaces; the cost of

 

4



--------------------------------------------------------------------------------

providing any service directly to and paid directly by, any tenant; any costs
expressly excluded from Operating Expenses elsewhere in this Lease; costs of any
items to the extent Landlord receives reimbursement from insurance proceeds,
condemnation awards or reimbursement from a third party (such proceeds to be
deducted from Operating Expenses in the year in which received); salaries of
Landlord’s or its manager’s executive personnel above the level of regional
property manager; auditing fees, other than those in connection with the
maintenance and operation of the Property and the Building or in connection with
the preparation of Landlord’s Statements for Taxes and Operating Expenses; the
cost of constructing any additions to the square foot area of the Building above
the square foot area of the Building on the Commencement Date; costs or expenses
for removal, containment, encapsulation, or disposal of or repair or cleaning
areas affected by hazardous waste, toxic materials, asbestos or any other form
of contamination (other than hazardous materials customarily used or removed in
the ordinary course of business in office buildings); costs incurred in
connection with a transfer or disposition of all or any part of the Building or
the Property or any interest therein or in Landlord or any entity comprising
Landlord; any expense arising by reason of the gross negligence or other
tortious conduct of Landlord or Landlord’s employees or agents, or due to
default by Landlord or Landlord’s employees or agents under any agreement or
lease affecting the Building or the Property or any portion thereof; any fines
or penalties incurred as a result of violation by Landlord of any law, order,
rule or regulation of any governmental authority; costs incurred to correct
structural defects in the initial construction of the Building; and

(ii) capital expenditures, except those: (a) that reduce Operating Expenses, or
that are made to comply with any Laws or other governmental requirements, or
(b) for replacements (as opposed to additions or new improvements) of
non-structural items located in the common areas of the Property required to
keep such areas in good condition; provided, all such permitted capital
expenditures (together with reasonable financing charges) shall be amortized for
purposes of this Lease over the shorter of: (i) their useful lives or (ii) the
period during which the reasonably estimated savings in Operating Expenses
equals the expenditures.

With respect to any calendar year or partial calendar year in which the Building
is not occupied to the extent of 95% of the rentable area thereof, Operating
Expenses which vary with occupancy for such period shall, for the purposes
hereof, be increased to the amount which would have been incurred had the
Building been occupied to the extent of 95% of the rentable area thereof.

(C) Manner of Payment. Taxes and Operating Expenses shall be paid in the
following manner:

(i) Landlord may reasonably estimate in advance the amounts Tenant shall owe for
Taxes and Operating Expenses for any full or partial calendar year of the Term.
In such event, Tenant shall pay such estimated amounts, on a monthly basis in
installments equal to one-twelfth of the annual estimate, on or before the first
day of each calendar month, together with Tenant’s payment of Base Rent. Such
estimate may be reasonably adjusted from time to time by Landlord.

(ii) Within one hundred and twenty (120) days after the end of each calendar
year, or as soon thereafter as practicable, Landlord shall provide a statement
(the “Statement”) to Tenant showing: (a) the amount of actual Taxes and
Operating Expenses for such calendar year, with a listing of amounts for major
categories of Operating Expenses, (b) any amount paid by Tenant towards Taxes
and Operating Expenses during such calendar year on an estimated basis, and
(c) any revised estimate of Tenant’s obligations for Taxes and Operating
Expenses for the current calendar year.

 

5



--------------------------------------------------------------------------------

(iii) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Taxes and Operating Expenses for such year,
Tenant shall pay the difference. If the Statement shows an increase in Tenant’s
estimated payments for the current calendar year, Tenant shall pay the
difference between the new and former estimates, for the period from January 1
of the current calendar year through the month in which the Statement is sent.
Tenant shall make such payments within thirty (30) days after Landlord sends the
Statement.

(iv) If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Taxes and Operating Expenses, Tenant shall receive a
credit for the difference against payments of Rent next due. If the Term shall
have expired and no further Rent shall be due, Tenant shall receive a refund of
such difference, within thirty (30) days after Landlord sends the Statement.

(v) So long as Tenant’s obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments. In lieu of providing one
Statement covering Taxes and Operating Expenses, Landlord may provide separate
statements, at the same or different times. No delay by Landlord in providing
the Statement (or separate statements) shall be deemed a default by Landlord or
a waiver of Landlord’s right to require payment of Tenant’s obligations for
actual or estimated Taxes or Operating Expenses.

(vi) Provided no Default then exists, after receiving an annual Statement and
giving Landlord thirty (30) days prior written notice thereof, Tenant may
inspect or audit Landlord’s records relating to Operating Expenses for the
period of time covered by such Statement in accordance with the following
provisions. If Tenant fails to object to the calculation of Operating Expenses
on an annual Statement within ninety (90) days after the statement has been
delivered to Tenant or if Tenant fails to conclude its audit or inspection
within ninety (90) days after the Statement has been delivered to Tenant, then
Tenant shall have waived its right to object to the calculation of Operating
Expenses for the year in question and the calculation of Operating Expenses set
forth on such Statement shall be final. Tenant’s audit or inspection shall be
conducted where Landlord maintains its books and records, shall not unreasonably
interfere with the conduct of Landlord’s business, and shall be conducted only
during business hours reasonably designated by Landlord. Tenant shall pay the
cost of such audit or inspection unless the total Operating Expenses for the
period in question is determined to be overstated by more than 10%, in which
case Landlord shall pay the reasonable audit cost. Tenant may not conduct an
inspection or have an audit performed more than once during any calendar year.
If such inspection or audit reveals that an error was made in the Operating
Expenses previously charged to Tenant, then Landlord shall refund to Tenant any
overpayment of such costs, or Tenant shall pay to Landlord any underpayment of
such costs, as the case may be, within thirty (30) days after notification
thereof. Tenant shall maintain the results of each such audit or inspection
confidential and shall not be permitted to use any third party to perform such
audit or inspection other than an independent firm of certified public
accountants with at least ten (10) years of experience reviewing office building
expense reconciliations: (1) which is not compensated on a contingency fee basis
or in any other manner which is dependent upon the results of such audit or
inspection (and Tenant shall deliver the fee agreement or other similar evidence
of such fee agreement to Landlord upon request), and (2) which agrees with
Landlord in writing to maintain the results of such audit or inspection
confidential. Nothing in this section shall be construed to limit, suspend, or
abate Tenant’s obligation to pay Rent when due, including Additional Rent.

 

6



--------------------------------------------------------------------------------

(D) Proration. If the Term commences other than on January 1, or ends other than
on December 31, Tenant’s obligations to pay estimated and actual amounts towards
Taxes and Operating Expenses for such first or final calendar years shall be
prorated to reflect the portion of such years included in the Term. Such
proration shall be made by multiplying the total estimated or actual (as the
case may be) Taxes and Operating Expenses, for such calendar years, by a
fraction, the numerator of which shall be the number of days of the Term during
such calendar year, and the denominator of which shall be three hundred and
sixty-five (365).

(E) Rent and Other Charges. “Additional Rent” means Tenant’s Prorata Share of
Taxes and Tenant’s Prorata Share of Operating Expenses. Base Rent, Additional
Rent and any other amounts which Tenant is or becomes obligated to pay Landlord
under this Lease or other agreement entered in connection herewith, are
sometimes herein referred to collectively as “Rent,” and all remedies applicable
to the non-payment of Rent shall be applicable thereto. Rent shall be paid at
any office maintained by Landlord or its agent at the Property or at such other
place as Landlord may designate.

ARTICLE 4

Use and Rules

Tenant shall use the Premises for general office use and for no other purpose
whatsoever, in compliance with all applicable Laws and all covenants, conditions
and restrictions of record applicable to Tenant’s use or occupancy of the
Premises, and without disturbing or interfering with any other tenant or
occupant of the Property. Tenant shall not use the Premises in any manner so as
to cause a cancellation of Landlord’s insurance policies or an increase in the
premiums thereunder. Tenant shall comply with, and shall cause its permitted
subtenants, permitted assignees, invitees, employees, contractors and agents to
comply with, all rules set forth in Rider One attached hereto (the “Rules”). In
addition, all contractors shall be required to follow Landlord’s reasonable
rules and regulations for construction in the Building and Landlord may require
that, prior to performing any work in the Building, each contractor execute a
copy of Landlord’s rules to evidence such contractor’s agreement to so comply.
Landlord shall have the right to reasonably amend such Rules and supplement the
same with other reasonable Rules (not expressly inconsistent with this Lease)
relating to the Property, or the promotion of safety, care, cleanliness or good
order therein, and all such amendments or new Rules shall be binding upon Tenant
after five (5) days notice thereof to Tenant. All Rules shall be applied on a
non-discriminatory basis, but nothing herein shall be construed to give Tenant
or any other Person any claim, demand or cause of action against Landlord
arising out of the violation of such Rules by any other tenant, occupant, or
visitor of the Property, or out of the enforcement or waiver of the Rules by
Landlord in any particular instance.

ARTICLE 5

Services and Utilities

Landlord shall provide the following services and utilities (the cost of which
shall be included in Operating Expenses unless otherwise stated herein):

(A) Electricity to the Premises shall not be furnished by Landlord, but shall be
furnished, at Tenant’s cost, by Landlord’s selected electric utility supplier.
Landlord shall permit Tenant to receive such electrical service for standard
office lighting fixtures, equipment and accessories through Landlord’s wires and
conduits, to the extent available and based on the safe and lawful capacity of
the existing electrical circuit(s) and facilities serving the Premises,
provided: (1) the connected electrical load of all of the same does not exceed
an average of seven (7) watts per square foot of the Premises and (2) the safe
and lawful capacity of the existing electrical circuit(s) serving the Premises
is not exceeded. Tenant shall be responsible for the payment of the cost of all
modifications to the existing electrical circuit(s) and facilities serving the
Premises and, in accordance with Section 5(H) below, the cost of all electricity

 

7



--------------------------------------------------------------------------------

furnished to the Premises, including electricity used during the performance of
janitor service, the making of alterations or repairs in the Premises (except
for alterations or improvements made prior to the Commencement Date which
electricity costs during ordinary business hours shall be paid by Landlord), or
the operation of any special air conditioning systems which may be required for
data processing or computer equipment or other special equipment or machinery
installed by Tenant.

(B) Heat and air-conditioning from 8:00 a.m. until 6:00 p.m. Monday through
Friday and 8:00 a.m. until 1:00 p.m. on Saturday, except on Holidays. “Holidays”
shall mean all federally observed holidays, including New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Veterans’ Day,
Thanksgiving Day, Christmas Day, and all other holidays observed by members of
unions who provide services at the Building. Landlord shall not be responsible
for inadequate air-conditioning or ventilation to the extent the same occurs
because of Tenant’s above building standard population density or use of power
(for example, additional HVAC in a data room). Building HVAC service shall
provide inside space conditions of 77 degrees Fahrenheit when outside conditions
are 94 degrees Fahrenheit dry bulb and 75 degrees Fahrenheit wet bulb, and 73
degrees Fahrenheit inside when outside temperatures are -10 degrees Fahrenheit,
provided that the foregoing temperatures shall only be applicable in any room or
area of the Premises where the occupancy does not exceed one (1) person for each
100 square feet and total electrical load including lighting and power does not
exceed 6 watts per square foot. Landlord’s agreements hereunder are subject to
governmental restrictions on energy use.

(C) Water for drinking, lavatory and toilet purposes at those points of supply
provided for nonexclusive general use of other tenants at the Property.

(D) Office cleaning and trash removal service Monday through Friday or Sunday
through Thursday in and about the Premises in accordance with the janitorial
specifications attached hereto as Exhibit C.

(E) Operatorless passenger elevator service and freight elevator service
(subject to scheduling by Landlord) in common with Landlord and other tenants
and their contractors, agents and visitors.

(F) An unstaffed fitness center (“Fitness Facility”) at 500 West Monroe. Tenant
and Tenant’s employees shall have the non-exclusive right to use the Fitness
Facility during the Fitness Facility’s hours of operation. Tenant’s use of the
Fitness Facility will be limited to Tenant, Tenant’s permitted assignees and
subtenants, and their employees, on a non-exclusive basis. Tenant and its
employees shall use the Fitness Facility at their own risk and will provide any
certifications and waivers of liability as Landlord may reasonably request from
time to time. Without limiting the generality of the foregoing, each user of the
Fitness Facility shall be required to execute and deliver a membership agreement
and waiver of liability in the form attached hereto as Exhibit F (or in another
similar form provided by and acceptable to Landlord).

(G) If reasonable and feasible, Landlord shall seek to provide extra utilities
or services requested by Tenant provided the request does not involve
modifications or additions to existing Systems and Equipment. Without
limitation, if available Landlord shall make chilled water available to a point
on each floor of the Building for Tenant’s supplemental chilled water cooling
needs. If Tenant uses such supplemental chilled water, Tenant shall pay
Landlord’s standard rates for such chilled water based on Tenant’s usage or
other reasonable method of cost allocation determined by Landlord. Tenant shall
pay for extra utilities or services at rates set by Landlord in its reasonable
discretion. Payment shall be due at the same time as Base Rent or, if billed
separately, shall be due within thirty (30) days after billing. If Tenant shall
fail to make any payment for additional services, Landlord may, without notice
to Tenant and in addition to all other remedies available to Landlord,
discontinue the additional services. Landlord may install and operate meters or
any other reasonable system for monitoring or estimating any services or
utilities used by Tenant in excess of those required to be provided by Landlord
under this Article (including a system for Landlord’s engineer to reasonably
estimate any such excess usage). If such

 

8



--------------------------------------------------------------------------------

system indicates such excess services or utilities, Tenant shall pay Landlord’s
reasonable charges for any supplementary air-conditioning, ventilation, heat,
electrical or other systems or equipment (or adjustments or modifications to the
existing Systems and Equipment) directly related to such excess use by Tenant,
and Landlord’s reasonable charges for such amount of excess services or
utilities used by Tenant. Landlord may impose a reasonable charge for any
utilities and services, including, without limitation, air conditioning,
electricity, and water, provided by Landlord by reason of: (i) any use of the
Premises at any time other than the hours set forth above; (ii) any utilities or
services beyond what Landlord agrees herein to furnish; or (iii) special
electrical, cooling and ventilating needs created by Tenant’s telephone
equipment, computer, electronic data processing equipment, copying equipment and
other such equipment or uses, provided that in each case such charge is imposed
at the published Building standard rate. Only if Landlord reasonably determines
that Tenant’s consumption of utility services is materially in excess of the
consumption of other similar tenants, Landlord, at its option, may require
installation of metering devices at Tenant’s expense for the purpose of metering
Tenant’s utility consumption.

(H) Electricity used by Tenant in the Premises shall be paid by Tenant by a
separate charge billed by the applicable utility company and payable directly by
Tenant. Electrical service to the Premises may be furnished by one or more
companies providing electrical generation, transmission and distribution
services, and the cost of electricity may consist of several different
components or separate charges for such services, such as generation,
distribution and stranded cost charges. Landlord shall have the exclusive right
(i) to choose the company or companies to provide electrical service to the
Property and the Premises, (ii) to aggregate the electrical service for the
Property and the Premises with other buildings or properties, (iii) to purchase
electrical service through an agent, broker or buyer’s group, and (iv) to change
the electrical service provider or manner of purchasing electrical service from
time to time. Neither Landlord nor Landlord’s property manager shall be entitled
to receive any fee in connection with the selection of utility companies and the
administration and negotiation of contracts for the provision of electrical
service.

(I) Landlord shall use reasonable efforts to restore any service required of it
that becomes unavailable; however, such unavailability shall not render Landlord
liable for any damages caused thereby, be a constructive eviction of Tenant,
constitute a breach of any implied warranty, or, except as provided in the next
sentence, entitle Tenant to any abatement of Tenant’s obligations hereunder. If,
however, Tenant is prevented from using the Premises because of the
unavailability of any service to be provided by Landlord hereunder for a period
of five (5) consecutive business days following Landlord’s receipt from Tenant
of a written notice regarding such unavailability and such unavailability was
not caused by or through Tenant or a governmental directive, then Tenant shall,
as its exclusive remedy be entitled to a reasonable abatement of Rent for each
consecutive day (after such five (5) business day period) that Tenant is so
prevented from using the Premises. Landlord in no event shall be liable for
damages by reason of loss of profits, business interruption or other
consequential damages.

 

ARTICLE 6

Alterations and Liens

Tenant shall not make any additions, changes, alterations or improvements
(“Alterations”) outside the Premises. Tenant shall not make any Alterations
within the Premises (“Tenant Work”) without the prior written consent of
Landlord, which shall not be unreasonably withheld. Landlord may impose
reasonable requirements as a condition of such consent including without
limitation the submission of plans and specifications for Landlord’s prior
written approval, obtaining necessary permits, posting bonds, obtaining
insurance, prior approval of contractors, subcontractors and suppliers, prior
receipt of copies of all contracts and subcontracts, contractor and
subcontractor lien waivers, affidavits listing all contractors, subcontractors
and suppliers, use of union labor (if Landlord uses union labor), affidavits
from engineers acceptable to Landlord stating that the Tenant Work will not
adversely affect

 

9



--------------------------------------------------------------------------------

the Systems and Equipment or the structure of the Property, and requirements as
to the manner and times in which such Tenant Work shall be done. All Tenant Work
shall be performed in a good and workmanlike manner and all materials used shall
be of a quality comparable to or better than those in the Premises and Property
and shall be in accordance with plans and specifications approved by Landlord,
and Landlord may require that all such Tenant Work be performed under Landlord’s
supervision. In all cases, Tenant shall pay Landlord a fee of five percent
(5%) of the cost of the Tenant’s Work to cover Landlord’s overhead in reviewing
Tenant’s plans and specifications and supervising the Tenant Work. Consent or
supervision by Landlord shall not be deemed a warranty as to the adequacy of the
design, workmanship or quality of materials, and Landlord hereby expressly
disclaims any responsibility or liability for the same. Landlord shall under no
circumstances have any obligation to repair, maintain or replace any portion of
the Tenant Work. Regardless of whether Landlord’s consent is required, all
contractors shall be required to follow Landlord’s rules and regulations for
construction in the Building and Landlord may require that, prior to performing
any work in the Building, each contractor execute a copy of Landlord’s rules to
evidence such contractor’s agreement to so comply. Notwithstanding anything in
this Lease to the contrary other than Exhibit B with respect to the initial
Work, without Landlord’s consent or payment to Landlord of any plan review or
supervision fees (but subject to the other requirements of this Lease), Tenant
may make cosmetic Alterations to the Premises, including, without limitation,
reconfiguring furniture and furniture systems, that do not affect Systems and
Equipment or structural components, that do not require a building permit or
raise building code issue(s), do not impact the quiet enjoyment of other
Building tenants, and that are not visible outside the Premises, the cost of
which must not exceed $50,000 per calendar year in any instance or series of
related instances (collectively, (“Permitted Alterations”).

Tenant shall keep the Property and Premises free from any mechanic’s,
materialman’s or similar liens or other such encumbrances in connection with any
Tenant Work on or respecting the Premises not performed by or at the request of
Landlord, and shall indemnify and hold Landlord harmless from and against any
claims, liabilities, judgments, or costs (including reasonable attorneys’ fees)
arising out of the same or in connection therewith. Tenant shall give Landlord
notice at least twenty (20) days prior to the commencement of any Tenant Work
(or such additional time as may be necessary under applicable Laws), to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after written notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Property or
Premises to any lien or encumbrance whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Property or Premises arising in connection with any Tenant Work on or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Property and Premises.

All contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Certificates of such insurance, with paid
receipts therefor, must be received by Landlord before any work is commenced.
All contracts between Tenant and a contractor must explicitly require the
contractor to (a) name Landlord and Landlord’s agents as additional insureds and
(b) indemnify and hold harmless Landlord and Landlord’s agents.

 

10



--------------------------------------------------------------------------------

ARTICLE 7

Repairs

Except for customary cleaning and trash removal provided by Landlord under
Article 5 and damage covered under Article 8, or as otherwise set forth in this
Lease, Tenant shall keep the Premises in good condition, working order and
repair (including without limitation, carpet, wall-covering, doors, plumbing and
other fixtures and equipment exclusively serving the Premises, alterations and
improvements whether installed by Landlord or Tenant in the Premises). In the
event that any repairs, maintenance or replacements are required, Tenant shall
promptly arrange for the same either through (a) Landlord for such reasonable
charges as Landlord may from time to time establish, or (b) contractors that
Landlord generally uses at the Property, or (c) other contractors approved in
writing in advance by Landlord. If Tenant does not promptly make such
arrangements, Landlord may, but need not, make such repairs, maintenance and
replacements, and the costs paid or incurred by Landlord therefor shall be
reimbursed by Tenant promptly after request by Landlord. Except to the extent
caused by the negligence or willful misconduct of Landlord, or Landlord’s
officers, members, managers, employees, or their respective representatives or
agents, Tenant shall indemnify Landlord and pay for any repairs, maintenance and
replacements to areas of the Property outside the Premises, caused, in whole or
in part, as a result of moving any furniture, fixtures, or other property to or
from the Premises, or by Tenant or its employees, agents, contractors, or
visitors (notwithstanding anything to the contrary contained in this Lease).
Except as provided in the preceding sentence, or for damage covered under
Article 8, Landlord shall keep the Building structure and common areas of the
Property and the Systems and Equipment in good condition, working order and
repair (the cost of which shall be included in Operating Expenses). As part of
Landlord’s repair work pursuant to the preceding sentence, Landlord shall be
responsible for any restoration of the Premises made necessary by Landlord’s
performance of work, repairs or replacements in the Premises (including the
walls, ceilings, light fixtures and carpet and all furniture, property and
equipment of Tenant in the Premises), in each case to substantially the
condition as existed prior to commencement of such work, repairs or
replacements. Landlord shall use its best efforts to minimize any disruption to
Tenant’s business operations in the Premises as a result of any work, repairs or
replacements by Landlord, including, if necessary, scheduling such work, repairs
or replacements at times that do not conflict with business hours.

ARTICLE 8

Casualty Damage

Subject to Article 6 and the remainder of this Article 8, Landlord shall use
available insurance proceeds to restore the Premises or any common areas of the
Property providing access thereto which are damaged by fire or other casualty
during the Term. Such restoration shall be to substantially the condition prior
to the casualty, except for modifications required by zoning and building codes
and other Laws or by any Holder, any other modifications to the common areas
deemed desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant’s furniture, furnishings, fixtures or equipment, or any of
Tenant’s alterations or improvements in the Premises, which Tenant covenants to
rebuild at Tenant’s expense promptly after the casualty. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or its visitors, or injury
to Tenant’s business resulting in any way from such damage or the repair
thereof. However, from the date of the casualty until Landlord completes
Landlord’s repairs, Landlord shall allow Tenant a proportionate abatement of
Rent during the time and to the extent the Premises are unfit for occupancy for
the purposes permitted under this Lease and not occupied by Tenant as a result
thereof (unless Tenant or its employees or agents intentionally caused the
damage). Notwithstanding the foregoing, Landlord may terminate this Lease by
giving Tenant written notice of termination within sixty

 

11



--------------------------------------------------------------------------------

(60) days after the date of damage (such termination notice to include a
termination date providing at least ninety (90) days for Tenant to vacate the
Premises), if the Property shall be damaged by fire or other casualty such that:
(a) repairs to the Premises and access thereto cannot reasonably be completed
within two hundred seventy (270) days after the casualty without the payment of
overtime or other premiums, (b) any Holder shall require that the insurance
proceeds or any portion thereof be used to retire the Mortgage debt (or shall
terminate the ground lease, as the case may be), or the damage is not fully
covered by Landlord’s insurance policies (excluding the deductible), or (c) the
cost of the repairs, alterations, restoration or improvement work would exceed
twenty-five percent (25%) of the replacement value of the Property. If Landlord
does not elect to terminate the Lease as provided above, Landlord shall send
Tenant a written estimate, from an independent architect or general contractor
selected by Landlord, of the amount of time reasonably required to repair and
restore the Premises and access thereto, as the case may be (“Completion
Estimate”). Tenant may terminate this Lease by giving Landlord written notice of
termination within thirty (30) days after Tenant’s receipt of the Completion
Estimate (such termination notice to include a termination date providing not
more than ninety (90) days for Tenant to vacate the Premises), if the Property
shall be damaged by fire or other casualty such that the Completion Estimate
estimates that Landlord’s repairs to the Premises and access thereto cannot
reasonably be completed within two hundred seventy (270) days after the casualty
without the payment of overtime or other premiums. Furthermore, if neither
Landlord nor Tenant terminates this Lease as provided above and Landlord
undertakes but fails to substantially complete Landlord’s restoration of the
Premises and access thereto within two hundred seventy (270) days after the
casualty (“270 Day Period, “ provided, however that such 270 Day Period may be
extended up to three hundred sixty-five (365) days after the casualty if
Landlord is actively restoring the Premises and access thereto, as the case may
be (the “Outside Completion Date”), Tenant may terminate this Lease by giving
Landlord written notice of termination at any time after the Outside Completion
Date but prior to such substantial completion (such termination notice to
include a termination date providing not more than thirty (30) days for Tenant
to vacate the Premises). Tenant agrees that Landlord’s obligation to restore,
the abatement of Rent and the termination options provided herein, shall be
Tenant’s sole recourse in the event of such damage, and waives any other rights
Tenant may have under any applicable Law to terminate the Lease by reason of
damage to the Premises or Property. Tenant acknowledges that this Article
represents the entire agreement between the parties respecting casualty damage
to the Premises or the Property.

ARTICLE 9

Insurance, Subrogation, and Waiver of Claims

(A) Tenant shall not conduct or permit to be conducted any activity, or place or
permit to be placed any equipment or other item in or about the Premises, the
Building or the Property, which will in any way increase the rate of property
insurance or other insurance on the Property. If any increase in the rate of
property or other insurance is due to any activity, equipment or other item of
Tenant, then (whether or not Landlord has consented to such activity, equipment
or other item) Tenant shall pay as additional rent due hereunder the amount of
such increase. The statement of any applicable insurance company or insurance
rating organization (or other organization exercising similar functions in
connection with the prevention of fire or the correction of hazardous
conditions) that an increase is due to any such activity, equipment or other
item shall be conclusive evidence thereof.

(B) Throughout the Term, Tenant shall obtain and maintain the following
insurance coverages written with companies with an A.M. Best A-,X or better
rating and S&P rating of at least A-:

(i) Commercial General Liability (“CGL”) insurance (written on an occurrence
basis) with limits not less than One Million Dollars ($1,000,000) combined
single limit per occurrence, Two Million Dollar ($2,000,000) annual general
aggregate (on a per location basis), One Million Dollars ($1,000,000) personal
and advertising injury liability, Fifty Thousand

 

12



--------------------------------------------------------------------------------

Dollars ($50,000) fire damage legal liability, and Five Thousand Dollars
($5,000) medical payments. CGL insurance shall be written on a current ISO
occurrence form (or a substitute form providing equivalent or broader coverage)
and shall cover liability arising from Premises, operations, independent
contractors, personal injury, advertising injury and liability assumed under an
insured contract.

(ii) Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease policy
limit, and One Million Dollars ($1,000,000) disease each employee.

(iii) Commercial Auto Liability insurance (if applicable) covering automobiles
owned, hired or used by Tenant in carrying on its business with limits not less
than One Million Dollars ($1,000,000) combined single limit for each accident.

(iv) Umbrella/Excess Insurance coverage on a follow form basis in excess of the
CGL (excluding Products Completed Operations), Employers Liability and
Commercial Auto Policy with limits not less than Five Million Dollars
($5,000,000) per occurrence and Five Million Dollars ($5,000,000) annual
aggregate.

(v) Special Form Property Insurance covering Tenant’s property, furniture,
furnishings, fixtures, improvements, and equipment located at the Building. If
Tenant is responsible for any machinery, Tenant shall maintain boiler and
machinery insurance.

(vi) Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than the annual Base Rent then in effect. Such insurance shall
reimburse Tenant for direct and indirect loss of earnings and extra expense
attributable to all perils insured against.

(vii) Property Insurance or Builder’s Risk (or Building Constructions) insurance
during the course of construction of any Alteration, including during the
performance of Tenant’s Work and until completion thereof. Such insurance shall
be on a form covering Landlord’s insurable interest in any tenant improvements
and betterments in accordance with the written contract, Tenant and Tenant’s
contractors, as their interest may appear, against loss or damage by fire,
vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Alterations or Tenant’s Work in place and all materials stored at the Premises,
and all materials, equipment, supplies and temporary structures of all kinds
incident to Alterations or Tenant’s Work and builder’s machinery, tools and
equipment, all while forming a part of, or on the Premises, or within 1,000 feet
of the Premises, all on a completed value basis for the full insurable value at
all times. Such insurance shall contain an express waiver of any right of
subrogation by the insurer against Landlord, its agents, employees and
contractors.

(viii) Products-completed operations insurance (written on a claims made basis)
with limits of not less than $2,000,000 in the aggregate.

(c) Landlord and its designees shall be endorsed on each policy as additional
insureds, as their interests may appear, as it pertains to the CGL, Umbrella,
and Auto policy, and coverage shall be primary and noncontributory. As of the
date hereof, Landlord designates the following parties who must be additional
insureds: Piedmont 500 West Monroe Fee, LLC, Piedmont 500 West Monroe Mezz I,
LLC;

 

13



--------------------------------------------------------------------------------

500 West Monroe Mezz II, LLC, Piedmont Operating Partnership LP, Piedmont Office
Management LLC, Piedmont Office Realty Trust, Inc., Piedmont Office Holdings,
Inc., and their associated, affiliated, and subsidiary companies, owners,
directors, officers, managing agents, and fiduciaries as they exist. All
insurance shall (1) contain an endorsement that such policy shall remain in full
force and effect notwithstanding that the insured may have waived its right of
action against any party prior to the occurrence of a loss (Tenant hereby
waiving its right of action and recovery against and releasing Landlord and
Landlord’s agents, employees, contractors, invitees, successors and assigns from
any and all liabilities, claims and losses for which they may otherwise be
liable to the extent Tenant is covered by insurance carried or required to be
carried under this Lease, but in each case except as prohibited by applicable
law); (2) provide that the insurer thereunder waives all right of recovery by
way of subrogation against Landlord and Landlord’s representatives in connection
with any loss or damage covered by such policy (and Tenant shall provide
evidence of such waiver); and (3) be reasonably acceptable in form and content
to Landlord. Tenant shall cause its insurance carrier to provide Landlord with
30 days advance notice (10 days for non-payment of premium) of any cancellation,
failure to renew of Tenant’s insurance coverage if it is reasonable and
customary for an office tenant in the Building’s submarket to obtain such an
undertaking from its insurance carrier. In the event Tenant’s insurance carrier
will not agree to provide Landlord advance notice as aforesaid, then Tenant
shall give Landlord notice of cancellation or failure to renew of Tenant’s
insurance coverage as soon as reasonably possible after Tenant learns of such
cancellation or failure to renew coverage. Tenant shall deliver an ACORD 25
certificate or its equivalent with respect to all liability and personal
property insurance and an ACORD 28 certificate or its equivalent with respect to
all commercial property insurance and receipts evidencing payment therefor and,
upon request, copies of certain policy endorsements, to Landlord on or before
the Commencement Date and at least annually thereafter. If Tenant fails to
provide evidence of insurance required to be provided by Tenant hereunder, prior
to commencement of the Lease Term and thereafter within thirty (30) days
following Landlord’s request during the Term (and in any event prior to the
expiration date of any such coverage, any other cure or grace period provided in
this Lease not being applicable hereto), Landlord shall be authorized (but not
required) after ten (10) days’ prior notice to procure such coverage in the
amount stated with all costs thereof to be chargeable to Tenant and payable as
additional rent upon written invoice therefor.

(D) Landlord agrees to carry and maintain special form property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein
in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord hereby waives its right of recovery against
Tenant and releases Tenant from any and all liabilities, claims and losses for
which Tenant may otherwise be liable to the extent Landlord receives proceeds
from its property insurance (or from any other insurance coverage) therefor.
Landlord shall secure a waiver of subrogation endorsement from its insurance
carrier. Landlord also agrees to carry and maintain commercial general liability
insurance in limits it reasonably deems appropriate (but in no event less than
the limits required by Tenant pursuant to Section 9(B)). Landlord may elect to
carry such other additional insurance or higher limits as it reasonably deems
appropriate. Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, Tenant’s personal property or any
Alterations (including Tenant’s Work), and that Landlord shall not carry
insurance against, or be responsible for any loss suffered by Tenant due to,
interruption of Tenant’s business.

ARTICLE 10

Condemnation

If (a) the whole or any material part of the Premises or the Property shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose; (b) any adjacent property or street shall
be so taken or condemned, or reconfigured or vacated by such

 

14



--------------------------------------------------------------------------------

authority in such manner as to require the use, reconstruction or remodeling of
any part of the Premises or the Property, or (c) Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation, then
Landlord shall have the option to terminate this Lease upon ninety (90) days
notice, provided such notice is given no later than one hundred eighty
(180) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument. Tenant shall have reciprocal termination
rights if the whole or any material part of the Premises is permanently taken or
if access to the Premises is permanently and materially impaired, or if Landlord
undertakes repairs or restoration and such work is not completed within one
hundred eighty (180) days of the commencement thereof and the failure to
complete such repairs prohibits Tenant’s use of the Premises for its intended
purpose. Landlord shall be entitled to receive the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s Work, Alterations
paid for by Tenant, the leasehold estate, Tenant’s personal property and of
fixtures belonging to Tenant and removable by Tenant upon expiration of the Term
and for moving expenses (so long as such claim does not diminish the award
available to Landlord or any Holder, and such claim is payable separately to
Tenant). All Rent shall be apportioned as of the date of such termination, or
the date of such taking, whichever shall first occur. Rent shall be
proportionately abated if any part of the Premises shall be taken and this Lease
shall not be so terminated.

ARTICLE 11

Return of Possession

At the expiration or earlier termination of this Lease or Tenant’s right of
possession of the Premises, Tenant shall surrender possession of the Premises in
the condition required under Article 7, ordinary wear and tear and damage by
fire or other casualty excepted, and shall surrender all keys, any key cards,
and any parking stickers or cards, to Landlord, and advise Landlord as to the
combination of any locks or vaults then remaining in the Premises, and shall
remove all trade fixtures and personal property. All improvements, fixtures and
other items in or upon the Premises (except trade fixtures and personal property
belonging to Tenant), whether installed by Tenant or Landlord, shall be
Landlord’s property and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant. However, by giving Tenant written
notice prior to the date of termination, Landlord may require Tenant to promptly
remove any or all of the foregoing items as are designated in such notice and
restore the Premises to the condition prior to the installation of such items;
provided Landlord shall not require removal of the Permitted Alterations or
customary office improvements installed pursuant to any separate agreement
signed by both parties in connection with this Lease (except as expressly
provided to the contrary therein), or installed by Tenant with Landlord’s
written approval, including the initial Work approved by Landlord (except as
expressly required by Landlord in connection with granting such approval). If
Tenant shall fail to perform any repairs or restoration, or fail to remove any
items from the Premises or the Property required hereunder, Landlord may do so,
and Tenant shall pay Landlord the cost thereof upon demand. Any and all property
that may be removed from the Premises or the Property by Landlord pursuant to
any provisions of this Lease or any Law, to which Tenant is or may be entitled,
may be handled, removed or stored in a commercial warehouse or otherwise by
Landlord at Tenant’s risk, cost or expense, and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in any removal and all
storage charges as long as the same is in Landlord’s possession or under
Landlord’s control. Any property, which is not removed from the Premises or
which is not retaken from storage by Tenant within thirty (30) days after
expiration or earlier termination of this Lease or of Tenant’s right to
possession of the Premises, shall, at Landlord’s option, be conclusively
presumed to have been abandoned and thus to have been conveyed by Tenant to
Landlord as if by bill of sale without payment by Landlord. Unless prohibited by
applicable Law, Landlord shall have a lien against such property for the costs
incurred in removing and storing the same.

 

15



--------------------------------------------------------------------------------

ARTICLE 12

Holding Over

Unless Landlord expressly agrees otherwise in writing, if Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, Tenant shall pay Landlord one hundred fifty percent
(150%) of the amount of Rent then applicable (or the highest amount permitted by
Law, whichever shall be less) on a per month basis without reduction for partial
months during the holdover. In addition, beginning on the thirty-first
(31st) day of such holdover, Tenant shall be responsible for all consequential
damages sustained by Landlord on account of Tenant holding over. The foregoing
provisions shall not serve as permission for Tenant to holdover, nor serve to
extend the Term (although Tenant shall remain bound to comply with all
provisions of this Lease until Tenant vacates the Premises, and shall be subject
to the provisions of Article 11). The provisions of this Article do not waive
Landlord’s right of re-entry or right to regain possession by actions at law or
in equity or any other rights hereunder, and any receipt of payment by Landlord
shall not be deemed a consent by Landlord to Tenant’s remaining in possession or
be construed as creating or renewing any lease or right of tenancy between
Landlord and Tenant.

ARTICLE 13

No Waiver

No provision of this Lease will be deemed waived by either party unless
expressly waived in writing signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. The acceptance of Rent or of the performance of any other
term or provision from any Person other than Tenant, including any Transferee,
shall not constitute a waiver of Landlord’s right to approve any Transfer.

ARTICLE 14

Attorneys’ Fees and Jury Trial

In the event of any litigation between the parties, the prevailing party shall
be entitled to obtain, as part of the judgment, all reasonable attorneys’ fees,
costs and expenses incurred in connection with such litigation, except as may be
limited by applicable Law. In the interest of obtaining a speedier and less
costly hearing of any dispute, the parties hereby each irrevocably waive the
right to trial by jury.

ARTICLE 15

Personal Property Taxes, Rent Taxes and Other Taxes

Tenant shall pay prior to delinquency all taxes, charges or other governmental
impositions assessed against or levied upon Tenant’s fixtures, furnishings,
equipment and personal property located in the Premises, and any Tenant Work to
the Premises which is deemed to be personal property by any

 

16



--------------------------------------------------------------------------------

governmental agency or subdivision thereof. Whenever possible, Tenant shall
cause all such items to be assessed and billed separately from the property of
Landlord. In the event any such items shall be assessed and billed with the
property of Landlord, Tenant shall pay Landlord its share of such taxes, charges
or other governmental impositions within thirty (30) days after Landlord
delivers a statement and a copy of the assessment or other documentation showing
the amount of such impositions applicable to Tenant’s property. Tenant shall pay
any rent tax or sales tax, service tax, transfer tax or value added tax, or any
other applicable tax on Rent or services provided herein or otherwise respecting
this Lease.

ARTICLE 16

Subordination, Attornment and Mortgagee Protection

Landlord represents and warrants to Tenant that no Mortgage presently encumbers
the Property. Subject to the provisions of this Article 16, this Lease is
subject and subordinate to all Mortgages hereafter placed upon the Property, and
to all other encumbrances and matters of public record applicable to the
Property. If any foreclosure proceedings are initiated by any Holder, in the
event of a non-judicial foreclosure, or a deed in lieu is granted (or if any
ground lease is terminated), Tenant agrees to attorn and pay Rent to any Holder
which is a successor to Landlord hereunder or a purchaser at a foreclosure sale
and to execute and deliver any instruments reasonably necessary or appropriate
to evidence or effectuate such attornment (provided such Holder or purchaser
shall agree to accept this Lease and not disturb Tenant’s occupancy, so long as
Tenant does not default and fail to cure within the time permitted hereunder).
However, in the event of attornment, no Holder shall be: (i) liable for any act
or omission of Landlord, or subject to any offsets or defenses which Tenant
might have against Landlord (prior to such Holder becoming Landlord under such
attornment), (ii) liable for any security deposit or bound by any prepaid Rent
not actually received by such Holder, (iii) bound by any future modification of
this Lease not consented to by such Holder, (iv) be liable for any accrued
obligation, act or omission of any prior landlord (including, without
limitation, Landlord), whether prior to or after foreclosure or termination of
the superior lease, as the case may be, (v) be bound by any covenant to
undertake or complete any improvement to the Property or the Premises, or to
reimburse or pay Tenant for the cost of any such improvement, or (vi) be
required to perform or provide any services not related to possession or quiet
enjoyment of the Premises. “Holder” shall mean the holder of any Mortgage at the
time in question, and where such Mortgage is a ground lease, such term shall
refer to the ground lessor. “Mortgage” shall mean all mortgages, deeds of trust,
ground leases and other such encumbrances now or hereafter placed upon the
Property or any part thereof and all renewals, modifications, consolidations,
replacements or extensions thereof. Any Holder may elect to make this Lease
prior to the lien of its Mortgage, by written notice to Tenant, and if the
Holder of any prior Mortgage shall require, this Lease shall be prior to any
subordinate Mortgage. Tenant shall execute such documentation as Landlord may
reasonably request from time to time, in order to confirm the matters set forth
in this Article in recordable form. In the event of any default on the part of
Landlord, arising out of or accruing under the Lease, whereby the validity or
the continued existence of the Lease might be impaired or terminated by Tenant,
or Tenant might have a claim for partial or total eviction, Tenant shall not
pursue any of its rights with respect to such default or claim, and no notice of
termination of the Lease as a result of such default shall be effective, unless
and until Tenant has given written notice of such default or claim to the
applicable Holder (but not later than the time that Tenant notifies Landlord of
such default or claim) and granted to such Holder a reasonable time, which shall
not be less than the greater of (i) the period of time granted to Landlord under
the Lease, or (ii) thirty (30) days, after the giving of such notice by Tenant
to such Holder, to cure or to undertake the elimination of the basis for such
default or claim, after the time when Landlord shall have become entitled under
the Lease to cure the cause of such default or claim; it being expressly
understood that (a) if such default or claim cannot reasonably be cured within
such cure period, such Holder shall have such additional period of time to cure
same as it reasonably determines is necessary, so long as it continues to pursue
such cure with reasonable diligence (not to exceed an additional 60 days), and
(b) such Holder’s right to cure any such default or claim shall not be deemed to
create any obligation for such Holder to cure or to undertake the elimination of
any such default or claim.

 

17



--------------------------------------------------------------------------------

With respect to future mortgages of the Property, Landlord shall use
commercially reasonable efforts to obtain and deliver to Tenant a commercially
reasonable SNDA from Landlord’s future mortgage lenders on such lender’s
customary form as negotiated by Tenant, but receipt of SNDAs from future lenders
shall not be a condition to this Lease or Tenant’s subordination. Tenant may be
required to execute each such SNDA before Landlord or the lender will execute
the SNDA. In the event the Holder becomes the Landlord under this Lease and the
Lease conflicts with the fully-executed SNDA with such Holder, then such SNDA
shall control. Landlord shall pay its Holder’s basic SNDA processing fee for
each such SNDA; however, in the event that the standard form of the Holder’s
SNDA is commercially reasonable and Tenant desires to negotiate the SNDA rather
than execute the Holder’s standard form, all additional amounts payable to the
Holder shall be the responsibility of Tenant and Tenant shall reimburse Landlord
for same within thirty (30) days of receipt of an invoice therefor. Landlord
shall not be in default in the event Tenant desires to negotiate the
commercially reasonable standard form SNDA of the Holder and the parties are
unable to agree upon a final form of SNDA. A party’s signature on a SNDA shall
evidence such party’s agreement to and acceptance of such SNDA.

ARTICLE 17

Estoppel Certificate

Tenant shall from time to time, within fifteen (15) days after written request
from Landlord, execute, acknowledge and deliver a certificate affirming that,
except as otherwise expressly stated in the certificate, (A) this Lease is
unmodified and in full force and effect (or if modified, specifying such
modification); (B) to Tenant’s knowledge, Landlord is not in default hereunder
(or if in default, specifying such defaults); (C) Tenant is in possession of the
Premises; (D) Tenant has no off-sets or defenses to the performance of its
obligations under this Lease (or if such offsets or defenses exist, specifying
same); (E) that the Premises have been completed in accordance with the terms,
covenants and conditions hereof or the Workletter, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto (or specifying
any exceptions thereto); and (F) certifying such other matters as Landlord may
reasonably request, or as may be requested by Landlord’s current or prospective
Holders, insurance carriers, auditors, rating agencies, and prospective
purchasers. The certificate shall also confirm the dates to which the Rent has
been paid in advance and the amount of any Security Deposit. The certificate may
be relied upon by Landlord, its Holder(s), insurance carriers, auditors, rating
agencies, and prospective purchasers. If Tenant shall fail to timely execute and
return an estoppel certificate which has been delivered to Tenant, Tenant shall
be deemed to have agreed with the matters originally set forth therein.

ARTICLE 18

Assignment and Subletting

(A) Transfers. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld (as further described below):
(i) assign, mortgage, pledge, hypothecate, encumber, or otherwise transfer, this
Lease or any interest hereunder, by operation of law or otherwise, (ii) sublet
the Premises or any part thereof, or (iii) permit the occupancy of the Premises
by any Person other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any Person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant shall desire Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice shall include:
(a) the proposed effective date (which shall not be less than thirty (30) nor
more than one hundred and eighty (180) days after

 

18



--------------------------------------------------------------------------------

Tenant’s notice), (b) the portion of the Premises to be Transferred (herein
called the “Subject Space”), (c) the terms of the proposed Transfer and the
consideration therefor, the name and address of the proposed Transferee, and a
copy of all documentation pertaining to the proposed Transfer, and (d) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, and any other information to enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space, and
such other information as Landlord may reasonably require. If Landlord requests
additional information, Tenant’s notice will not be deemed to have been received
and Landlord may withhold consent to such Transfer until Landlord receives and
has a reasonable opportunity to review such additional information. Any Transfer
made without complying with this Article shall, at Landlord’s option, be null,
void and of no effect, or shall constitute a Default under this Lease. Whether
or not Landlord shall grant consent, Tenant shall pay One Thousand Five Hundred
Dollars ($1,500.00) as an administrative fee to compensate Landlord for its
review and processing expenses plus Tenant shall reimburse Landlord for
reasonable out of pocket attorneys’ fees incurred by Landlord in connection with
such request.

(B) Approval. Landlord will not unreasonably withhold its consent to any
proposed Transfer of the Subject Space to the Transferee on the terms specified
in Tenant’s notice. The parties hereby agree that it shall be reasonable under
this Lease and under any applicable Law for Landlord to withhold consent to any
proposed Transfer where one or more of the following applies (without limitation
as to other reasonable grounds for withholding consent): (i) the Transferee is
of a character or reputation or engaged in a business which is not consistent
with the quality of the Property, (ii) the Transferee intends to use the Subject
Space for purposes which are not permitted under this Lease, (iii) the Subject
Space is not regular in shape with appropriate means of ingress and egress
suitable for normal renting purposes, (iv) the Transferee is either a government
(or agency or instrumentality thereof) or an occupant of the Property, (v) the
proposed Transferee does not have a reasonable financial condition in relation
to the obligations to be assumed in connection with the Transfer, (vi) Tenant
has committed and failed to cure a Default at the time Tenant requests consent
to the proposed Transfer, (vii) in the reasonable judgment of Landlord, such a
Transfer would violate any term, condition, covenant, or agreement of the
Landlord involving the Property or any other tenant’s lease within it;
(viii) the net effective rent payable by the Transferee (adjusted on a rentable
square foot basis) is less than the net effective rent then being quoted by
Landlord for new leases in the Building for comparable size space for a
comparable period and the proposed Transferee is an existing tenant of the
Building or in negotiation with Landlord to become a tenant of the Building; or
(ix) the Transferee is or has been involved in litigation against Landlord or
any of its affiliates. If Landlord wrongfully withholds its consent to any
Transfer, Tenant’s sole and exclusive remedy therefor shall be to seek specific
performance of Landlord’s obligation to consent to such Transfer.

(C) Transfer Premium. If Landlord consents to a sublease, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
sublease. “Transfer Premium” shall mean all rent, additional rent or other
consideration paid by the sublessee in excess of the Rent payable by Tenant
under this Lease (on a monthly basis during the Term, and on a per rentable
square foot basis, if less than all of the Premises is transferred), after
deducting therefrom (on a monthly basis) the reasonable expenses incurred by
Tenant, amortized over the balance of the Term, for any changes, alterations and
improvements to the Premises, any other economic concessions or services
provided to the sublessee, and any customary brokerage commissions paid in
connection with the sublease if acceptable written evidence of such expenditures
is provided in advance to Landlord. The percentage of the Transfer Premium due
Landlord hereunder shall be paid within ten (10) days after Tenant receives any
Transfer Premium from the Transferee.

(D) Recapture. Notwithstanding anything to the contrary contained in this
Article, and only with respect to a proposed Transfer to a Person that is not a
Permitted Transferee (as hereinafter defined),

 

19



--------------------------------------------------------------------------------

Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of Tenant’s notice of any such proposed Transfer, to
recapture the Subject Space. Such recapture notice shall cancel and terminate
this Lease with respect to the Subject Space as of the date stated in Tenant’s
notice as the effective date of the proposed Transfer (or at Landlord’s option,
shall cause the Transfer to be made to Landlord or its agent, in which case the
parties shall execute the Transfer documentation promptly thereafter). If this
Lease shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises and Tenant’s Prorata Share shall be similarly reduced,
this Lease as so amended shall continue thereafter in full force and effect, and
upon request of either party, the parties shall execute written confirmation of
the same.

(E) Terms of Consent. If Landlord consents to a Transfer: (a) any Transfer shall
be made only if, and shall not be effective until, the Transferee shall execute,
acknowledge and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby the Transferee shall agree to be
bound by and assume the obligations of this Lease on the part of Tenant to be
performed or observed, (b) the terms, covenants and conditions of this Lease,
including among other things, Tenant’s (or any Transferee’s) liability for the
Subject Space, shall in no way be deemed to have been waived or modified and the
original named Tenant (and any Transferee, as the case may be) shall remain
fully liable for the payment of Rent and Additional Rent and for the other
obligations of this Lease on the part of Tenant to be performed or observed,
(c) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (d) no Transferee shall succeed to any rights provided
in this Lease or any amendment hereto to extend the Term of this Lease, expand
the Premises, or lease additional space, any such rights being deemed personal
to Tenant, (e) Tenant shall deliver to Landlord promptly after execution, an
original executed copy of all documentation pertaining to the Transfer in a form
reasonably acceptable to Landlord, and (f) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant, or Tenant’s chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer. Landlord or its authorized representatives shall have the right
at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall within thirty (30) days after demand pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord’s costs of
such audit. Any sublease hereunder shall be subordinate and subject to the
provisions of this Lease, and if this Lease shall be terminated during the term
of any sublease, Landlord shall have the option to: (i) treat such sublease as
canceled and repossess the Subject Space by any lawful means, or (ii) require
that such subtenant attorn to and recognize Landlord as its landlord under any
such sublease. If Tenant shall Default and fail to cure within the time
permitted for cure under Section 20(A), Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease) until
such Default is cured.

(F) Permitted Transfers. Notwithstanding Section 18(A), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord: (i) any Person which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant (an “Affiliate”); (ii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (a) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (b) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date hereof; or (iii) any corporation,
limited partnership, limited liability partnership, limited liability company

 

20



--------------------------------------------------------------------------------

or other business entity acquiring all or substantially all of Tenant’s assets
if such entity’s Tangible Net Worth after such acquisition is not less than the
Tangible Net Worth of Tenant as of the date hereof. Tenant shall promptly notify
Landlord of any such Permitted Transfer. Tenant shall remain liable for the
performance of all of the obligations of Tenant hereunder, or if Tenant no
longer exists because of a merger, consolidation, or acquisition, the surviving
or acquiring entity shall expressly assume in writing the obligations of Tenant
hereunder. Additionally, the Permitted Transferee shall comply with all of the
terms and conditions of this Lease and the use of the Premises by the Permitted
Transferee may not violate any other agreements affecting the Premises, the
Building, Landlord or other tenants of the Building. No later than ten (10) days
after the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with (x) copies of the instrument effecting the Permitted Transfer,
(y) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Permitted Transfer, and (z) evidence of
insurance as required under this Lease with respect to the Permitted Transferee.
The occurrence of a Permitted Transfer shall not waive Landlord’s rights as to
any subsequent Transfers. “Tangible Net Worth” means the excess of total assets
over total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied, excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises. Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Article 18.

 

ARTICLE 19

Rights Reserved By Landlord

Except as expressly provided herein, Landlord reserves the right to control the
Property including, without limitation, the following rights:

(A) To change the name or street address of the Building; install and maintain
signs on the exterior and interior of the Property or any part thereof; retain
at all times, and use in appropriate instances, keys to all doors within and
into the Premises; grant to any Person the right to conduct any business or
render any service at the Property, whether or not it is the same or similar to
the use permitted Tenant by this Lease.

(B) To enter the Premises upon reasonable prior notice (except in the event of
emergency) at reasonable hours to show the Premises to current and prospective
mortgage lenders, ground lessors, insurers, and prospective purchasers, and only
during the last twelve (12) months of the Term to tenants and brokers (or sooner
if Tenant defaults or abandons the Premises), and if Tenant shall abandon the
Premises at any time, or shall vacate the same during the last three (3) months
of the Term, to decorate, remodel, repair, or alter the Premises.

(C) To temporarily limit or prevent access to the Property or any part thereof,
shut down elevator service, activate elevator emergency controls, or otherwise
take such action or preventative measures deemed necessary by Landlord for the
safety of tenants or other occupants of the Property or the protection of the
Property and other property located thereon or therein, in case of fire,
invasion, insurrection, riot, civil disorder, public excitement or other
dangerous condition, or threat thereof.

(D) So long as Tenant’s access to the Building and the Premises is not
unreasonably impaired and Tenant’s use of the Premises is not materially
affected, to decorate and to make alterations, additions and improvements,
structural or otherwise, in or to the Property or any part thereof, and to any
adjacent building, structure, parking facility, land, street or alley (including
without limitation changes and reductions in corridors, lobbies, parking
facilities and other public areas and the installation of kiosks, planters,
sculptures, displays, escalators, mezzanines, and other structures, facilities,
amenities and features therein, and changes for the purpose of connection with
or entrance into or use of the Property in

 

21



--------------------------------------------------------------------------------

conjunction with any adjoining or adjacent building or buildings, now existing
or hereafter constructed). So long as Tenant’s access to the Building and the
Premises is not unreasonably impaired and Tenant’s use of the Premises is not
materially affected, in connection with such matters, or with any other repairs,
maintenance, improvements or alterations, in or about the Property, Landlord may
erect scaffolding and other structures reasonably required, and during such
operations may, upon reasonable prior notice to Tenant, enter upon the Premises
at reasonable hours and take into and upon or through the Premises, all
materials required to make such repairs, maintenance, alterations or
improvements, and may temporarily close public entry ways, other public areas,
restrooms, stairways or corridors and Tenant agrees to pay Landlord for overtime
and similar expenses incurred if such work is done other than during ordinary
business hours at Tenant’s request.

(E) Intentionally deleted.

(F) To install, use and maintain in and through those areas of the Premises
established therefor, pipes, conduits, wires, ducts or mechanical installations
serving the Property. Tenant agrees that there shall be no construction of
partitions or other obstructions which might interfere with the moving or the
servicing of equipment of Landlord to or from the enclosures containing such
installations and Tenant further agrees that neither Tenant, nor its servants,
employees, agents, visitors, licensees, or contractors shall at any time tamper
with, adjust, or otherwise in any manner affect Landlord’s mechanical
installations.

(G) To implement energy conservation measures throughout the Building including,
without limitation, reducing the number of operating elevators during
non-business hours, provided at least one (1) elevator is available to serve the
Premises.

(H) To take any other action which Landlord deems reasonable in connection with
the operation, maintenance, marketing, or preservation of the Building or the
Property, so long as Tenant’s access to the Building and the Premises is not
unreasonably impaired and Tenant’s use of the Premises is not materially
affected.

(I) To approve the weight, size, and location of safes or other heavy equipment
or articles, which articles may be moved in, about, or out of the Property or
the Premises only at such times and in such manner as Landlord shall direct, at
Tenant’s sole risk and responsibility.

In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall: (a) provide reasonable advance written or oral notice to
Tenant’s on-site manager or other appropriate person (except in emergencies, or
for routine cleaning or other routine matters), and (b) take reasonable steps to
minimize any interference with Tenant’s business. Exercise of any of the
foregoing rights shall not constitute a constructive eviction or entitle Tenant
to abatement of Rent, damages or other claims of any kind.

 

ARTICLE 20

Landlord’s Remedies

(A) Default. The occurrence of any one or more of the following events and the
expiration of any applicable notice and cure period shall constitute a “Default”
by Tenant, which if not cured within any applicable time permitted for cure
below, shall give rise to Landlord’s remedies set forth in Paragraph (B), below:
(i) failure by Tenant to make when due any payment of Rent, unless such failure
is cured within five (5) days after written notice; (ii) failure by Tenant to
observe or perform any of the terms or conditions of this Lease to be observed
or performed by Tenant other than the payment of Rent, or as provided below,
including any failure by Tenant to comply with the Rules, unless such failure is
cured within ten (10) days after notice (or such shorter period expressly
provided elsewhere in this Lease), provided, if the nature of Tenant’s failure
is such that more than ten (10) days’ time is reasonably required

 

22



--------------------------------------------------------------------------------

in order to cure, Tenant shall not be in Default if Tenant commences to cure
within such period and thereafter reasonably seeks to cure such failure to
completion, but in no event to exceed 90 days; (iii) vacation or abandonment of
all or a substantial portion of the Premises for more than thirty
(30) consecutive days (the transfer of a substantial part of the operations,
business or personnel of Tenant to some other location being deemed, without
limiting the meaning of the terms “vacation” and “abandonment” to be a vacation
or abandonment with the meaning of this clause (iv)), or the failure to take
possession of the Premises within sixty (60) days after the Commencement Date,
but in each case only if Tenant ceases to pay Rent due under this Lease;
(iv) (a) making by Tenant of any general assignment for the benefit of
creditors, (b) filing by or against Tenant of a petition to have Tenant adjudged
a bankrupt or a petition for reorganization or arrangement under any Law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days), (c) appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located on
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within sixty (60) days, (d) attachment, execution or other
judicial seizure of substantially all of Tenant’s assets located on the Premises
or of Tenant’s interest in this Lease, (e) Tenant’s convening of a meeting of
its creditors or any class thereof for the purpose of effecting a moratorium
upon or composition of its debts, or (f) Tenant’s admission in writing of an
inability to pay its debts as they mature; or (vi) any material
misrepresentation herein, or material misrepresentation or omission in any
financial statements or other materials provided by Tenant in connection with
negotiating or entering this Lease or in connection with any Transfer under
Article 20. Failure by Tenant to comply with the same term or condition of this
Lease on three (3) occasions during any twelve (12) month period shall cause any
failure to comply with such term or condition during the succeeding twelve month
period, at Landlord’s option, to constitute an incurable Default, if Landlord
has given Tenant notice of each such failure within five (5) days after each
such failure occurs. The notice and cure periods provided herein are in lieu of,
and not in addition to, any notice and cure periods provided by Law.

(B) Remedies. If a Default occurs and is not cured within any applicable time
permitted under Paragraph (A), Landlord shall have the rights and remedies
hereinafter set forth, each of which shall be distinct, separate and cumulative
with and in addition to any other right or remedy allowed under any Law
(including, without limitation, specific performance) or other provisions of
this Lease, any and all of which may be exercised with or without further notice
and with or without demand whatsoever, concurrently or successively, and at such
time or times and in such order as Landlord may from time to time determine:

(i) Terminate this Lease by giving Tenant written notice thereof, in which event
Tenant shall pay to Landlord the sum of (a) all Rent accrued hereunder through
the date of termination, (b) all amounts due under Section 20(D), and (c) an
amount equal to (1) the total Rent that Tenant would have been required to pay
for the remainder of the Term discounted to present value at a per annum rate
equal to five percent (5%), minus (2) the then present fair rental value of the
Premises for such period, similarly discounted. For purposes of computing the
amount of Rent herein that would have accrued after the time of award, Tenant’s
Prorata Share of Taxes and Operating Expenses shall be projected based upon the
average rate of increase, if any, in such items from the Commencement Date
through the time of award.

(ii) Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (a) all Rent accrued hereunder to the date of termination of
possession, (b) all amounts due from time to time under Section 20(D), and
(c) all Rent and other net sums required hereunder to be paid by Tenant during
the remainder of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
actual out-of-pocket costs incurred by Landlord in reletting the Premises. If
Landlord elects to proceed under

 

23



--------------------------------------------------------------------------------

this Section 20(B)(ii), Landlord may remove all of Tenant’s property from the
Premises and store the same in a public warehouse or elsewhere at the cost of,
and for the account of, Tenant, without becoming liable for any loss or damage
which may be occasioned thereby. Landlord shall use reasonable efforts to relet
the Premises on such terms as Landlord in its sole discretion may determine
(including a term different from the Term, rental concessions, and alterations
to, and improvement of, the Premises); however, Landlord shall not be obligated
to relet the Premises before leasing other portions of the Building and Landlord
shall not be obligated to accept any prospective tenant proposed by Tenant
unless such proposed tenant meets all of Landlord’s leasing criteria. Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or to collect rent due for
such reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder. Reentry by Landlord in the
Premises shall not affect Tenant’s obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord’s waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed to
be taken under this Section 20(B)(ii). If Landlord elects to proceed under this
Section 20(B)(ii), it may at any time elect to terminate this Lease under
Section 20(B)(i).

(C) Mitigation of Damages. If Landlord terminates this Lease or Tenant’s right
to possession of all or any part of the Premises, Landlord shall use reasonable
efforts to mitigate Landlord’s damages to the extent required by Law and Tenant
shall be entitled to submit proof of such failure to mitigate as a defense to
Landlord’s claims hereunder.

(D) Payment by Tenant. Upon any uncured Default, Tenant shall pay to Landlord
all actual out-of-pocket costs incurred by Landlord (including court costs and
reasonable attorneys’ fees and expenses) in (i) obtaining possession of the
Premises, (ii) removing and storing Tenant’s or any other occupant’s property,
(iii) repairing, restoring, or otherwise putting the Premises into a vanilla box
condition suitable for lease, (iv) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions and other costs incidental to such reletting),
(v) performing Tenant’s obligations which Tenant failed to perform, and
(vi) enforcing or advising Landlord of its rights, remedies, and recourses
arising out of the Default.

(E) Late Charges and Interest. Tenant shall pay, as additional Rent, a service
charge equal to five percent (5%) of the amount past due for bookkeeping and
administrative expenses if Rent is not received within five (5) days after its
due date. In addition, any Rent paid more than five (5) days after it is due
shall accrue interest from the due date at the Default Rate until payment is
received by Landlord. The “Default Rate” of interest shall be the Prime Rate of
interest plus eight percent (8%). The “Prime Rate” of interest shall be the
“Prime Rate” as published in the “Money Rates” section of The Wall Street
Journal from time to time. In the event The Wall Street Journal no longer
publishes a Prime Rate of interest, Landlord shall select a comparable
equivalent. Such service charge and interest payments shall not be deemed
consent by Landlord to late payments, nor a waiver of Landlord’s right to insist
upon timely payments at any time, nor a waiver of any remedies to which Landlord
is entitled as a result of the late payment of Rent. The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.

(F) Landlord Action. If Tenant at any time fails to make any payment or perform
any other act on its part to be made or performed under this Lease, Landlord
may, but shall not be obligated to, after reasonable notice or demand and
without waiving or releasing Tenant from any obligation under this Lease, make
such payment or perform such other act to the extent Landlord may deem desirable
and in

 

24



--------------------------------------------------------------------------------

that connection pay expenses and employ counsel. All sums paid by Landlord and
all actual and reasonable out-of-pocket costs, charges, and expenses incurred by
Landlord in enforcing Tenant’s obligations under this Lease or incurred by
Landlord in any litigation, negotiation, or transaction in which Tenant causes
Landlord, without Landlord’s fault, to be involved or concerned (including, but
not limited to reasonable attorneys’ fees and costs) shall be payable by Tenant
upon demand.

(G) Other Matters. No act or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant’s right to possession, or
accept a surrender of the Premises, nor shall the same operate to release Tenant
in whole or in part from any of Tenant’s obligations hereunder, unless express
written notice of such intention is sent by Landlord or its agent to Tenant.
Tenant hereby irrevocably waives any right otherwise available under any Law to
redeem or reinstate this Lease.

(H) Cross Default. In the event that, at any time during the Term, Tenant shall
be in default under another lease (the “Other Lease”) with Landlord, Landlord
may, at Landlord’s option, deem such default under the Other Lease as a default
by Tenant under this Lease (and Tenant shall thereafter be in default under this
Lease) and Landlord may exercise all rights and remedies pursuant to this Lease
and at law or in equity which Landlord may have upon a default by Tenant under
this Lease. Without limiting the foregoing, Landlord shall be permitted to add
to any amount owing by Tenant to Landlord hereunder all amounts owing by the
tenant to the Landlord the Other Lease.

ARTICLE 21

Landlord’s Right to Cure

If Landlord shall fail to perform any term or provision under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of ten (10) days after notice (or such
shorter period expressly provided elsewhere in this Lease), provided, if the
nature of Landlord’s failure is such that more than ten (10) days’ time is
reasonably required in order to cure, Landlord shall not be in default if
Landlord commences to cure within such period and thereafter reasonably seeks to
cure such failure to completion, but in no event to exceed 90 days. If Landlord
shall fail to cure within the times permitted for cure herein, Landlord shall be
subject to such remedies as may be available to Tenant (subject to the other
provisions of this Lease); provided Tenant shall have no right to terminate this
Lease and, in recognition that Landlord must receive timely payments of Rent and
operate the Property, Tenant shall have no right of self-help to perform repairs
or any other obligation of Landlord, and shall have no right to withhold,
set-off, or abate Rent. In addition to any other right or remedy available to
Tenant under the terms of this Lease upon a default by Landlord or at law or in
equity, Tenant shall have the right to pursue an action for specific performance
of the terms of this Lease or an action to enjoin Landlord’s breach or default
under this Lease.

ARTICLE 22

Conveyance by Landlord and Liability

In case Landlord or any successor owner of the Property shall convey or
otherwise dispose of the Property, or the portion thereof in which the Premises
are located, to another Person (and nothing herein shall be construed to
restrict or prevent such conveyance or disposition), such other Person shall
thereupon be and become “Landlord” hereunder and shall be deemed to have fully
assumed and be liable for all obligations of this Lease to be performed by
Landlord which first arise after the date of conveyance, including the return of
any Security Deposit, and Tenant shall attorn to such other Person, and Landlord
or such successor owner shall, from and after the date of conveyance, be free of
all liabilities and obligations hereunder not then incurred. The liability of
Landlord to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation,

 

25



--------------------------------------------------------------------------------

management, leasing, repair, renovation, alteration, or any other matter
relating to the Property or the Premises, shall be limited to the interest of
Landlord in the Property. Tenant agrees to look solely to Landlord’s interest in
the Property for the recovery of any judgment against Landlord and Landlord
shall not be personally liable for any such judgment or deficiency after
execution thereon. The limitations of liability contained in this Article shall
apply equally and inure to the benefit of Landlord’s present and future members,
managers, partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, legal representatives,
heirs, successors and assigns, directors, trustees, shareholders, agents and
employees, and their respective partners, legal representatives, heirs,
successors and assigns. Under no circumstances shall any present or future
shareholder, officer or director of Landlord (if Landlord is a corporation),
general or limited partner of Landlord (if Landlord is a partnership), manager
or member of Landlord (if Landlord is a limited liability company), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust) have any
liability for the performance of Landlord’s obligations under the Lease.

ARTICLE 23

Indemnification

Subject to the waiver of subrogation provisions set forth in Article 9 hereof,
and except to the extent arising from the intentional misconduct or negligent
acts of Landlord or Landlord’s agents or employees, Tenant shall defend,
indemnify and hold harmless Landlord and Landlord’s agents and employees from
and against any and all claims, demands, liabilities, damages, judgments,
orders, decrees, actions, proceedings, fines, penalties, costs and expenses,
including without limitation, court costs and reasonable attorneys’ fees arising
from or relating to any loss of life, damage or injury to person, property or
business occurring in or from the Premises. Without limiting the generality of
the foregoing, Tenant specifically acknowledges that the indemnity undertaking
herein shall apply to claims in connection with or arising out of any “Work” by
Tenant, its subtenants, and their agents, employees and contractors, the
installation, maintenance, use or removal of any “Lines” located in or serving
the Premises as described in Article 25 by Tenant, its subtenants, and their
agents, employees and contractors, and the transportation, use, storage,
maintenance, generation, manufacturing, handling, disposal, release or discharge
of any “Hazardous Material” as described in Article 26 by Tenant, its
subtenants, and their agents, employees and contractors (whether or not any of
such matters shall have been theretofore approved by Landlord), except to the
extent that any of the same arises from the intentional misconduct or negligent
acts of Landlord or Landlord’s agents or employees.

Subject to the waiver of subrogation provisions set forth in Article 9 hereof,
and except to the extent arising from the intentional misconduct or negligent
acts of Tenant or Tenant’s agents or employees, Landlord shall defend, indemnify
and hold harmless Tenant and Tenant’s agents and employees from and against any
and all claims, demands, liabilities, damages, judgments, orders, decrees,
actions, proceedings, fines, penalties, costs and expenses, including without
limitation, court costs and reasonable attorneys’ fees arising from or relating
to any loss of life, damage or injury to person, property or business occurring
in or from the Common Areas of the Property.

The foregoing indemnity obligations shall survive the expiration or sooner
termination of this Lease. The foregoing indemnity obligations shall be in
addition to, and shall not be in discharge of or in substitution for, any of the
insurance requirements or any other indemnity provisions of this Lease.

ARTICLE 24

Safety and Security Devices, Services and Programs

The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft

 

26



--------------------------------------------------------------------------------

or other criminal acts, or ensure safety of persons or property. The risk that
any safety or security device, service or program may not be effective, or may
malfunction, or be circumvented by a criminal, is assumed by Tenant with respect
to Tenant’s property and interests, and Tenant shall obtain insurance coverage
to the extent Tenant desires protection against such criminal acts and other
losses, as further described in Article 9. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by Law.

Landlord and Tenant recognize the risk of domestic or international threats or
acts of violence, terrorism, and war which may require additional security
measures in the day-to-day operation of the Property. To promote the health,
safety and welfare of the Building’s tenants, Tenant agrees to cooperate in any
security measures instituted by Landlord or recommended by governmental
officials in response to this risk. Tenant shall participate in evacuation
drills performed by Landlord from time to time. Tenant consents to the search of
all persons entering or leaving the Property. Expenses incurred by Landlord in
connection with the development, implementation and provision of security
measures shall be included in Operating Expenses. The exercise of security
measures by the Landlord and the resulting interruption of service to, or
cessation or diminution of Tenant’s business, if any, shall not be deemed to be
an eviction or disturbance of Tenant’s use and possession of the Premises, or
any part thereof, or render Landlord liable to Tenant for any resulting damages
or relieve Tenant from Tenant’s obligations under this Lease.

ARTICLE 25

Communications and Computer Lines

Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related electronic signal transmission devices
(collectively the “Lines”) at the Property in or serving the Premises, provided:
(a) Tenant shall (i) obtain Landlord’s prior written consent (not to be
unreasonably withheld), (ii) use Landlord’s riser management contractor, and
(iii) comply with all of the other provisions of Article 6; (b) any such
installation, maintenance, replacement, removal or use shall comply with all
Laws applicable thereto and good work practices, and shall not interfere with
the use of any then existing Lines at the Property; (c) an acceptable number of
spare Lines and space for additional Lines shall be maintained for existing and
future occupants of the Property, as determined in Landlord’s reasonable
opinion; (d) if Tenant at any time uses any equipment that may create an
electromagnetic field exceeding the normal insulation ratings of ordinary
twisted pair riser cable or cause radiation higher than normal background
radiation, the Lines therefor (including riser cables) shall be appropriately
insulated to prevent such excessive electromagnetic fields or radiation;
(e) Landlord may require that Tenant remove Lines installed by or for Tenant and
its sublessees upon the expiration or earlier termination of this Lease;
(f) Tenant’s rights shall be subject to the rights of any regulated telephone
company; and (g) Tenant shall pay all costs in connection with Tenant’s Lines.
Landlord reserves the right to require that Tenant remove any Lines located in
or serving the Premises which are installed in violation of these provisions, or
which are at any time in violation of any Laws or represent a dangerous or
potentially dangerous condition.

Landlord may (but shall not have the obligation to): (i) install new Lines at
the Property, (ii) create additional space for Lines at the Property, and
(iii) reasonably direct, monitor or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and the allocation of excess capacity (if any) on,
any Lines now or hereafter installed at the Property by Landlord, Tenant or any
other party (but Landlord shall have no right to monitor or control the
information transmitted through such Lines), provided that any such actions do
not unreasonably interfere with Tenant’s Lines and Tenant’s use of Tenant’s
Lines. Such rights shall not be in limitation of other rights that may be
available to Landlord by Law or otherwise. If Landlord exercises any such
rights, Landlord may charge Tenant for the costs attributable to Tenant, or may
include those costs and all other costs in Operating Expenses (including without
limitation, costs for acquiring and installing Lines and risers to accommodate
new Lines and spare Lines, any associated computerized

 

27



--------------------------------------------------------------------------------

system and software for maintaining records of Line connections, and the fees of
any consulting engineers and other experts); provided, any capital expenditures
included in Operating Expenses hereunder shall be amortized (together with
reasonable finance charges) over the period of time prescribed by Article 3(B).

Notwithstanding anything to the contrary contained in Article 11, Landlord
reserves the right to require that Tenant remove any or all Lines installed by
or for Tenant and Tenant’s sublessees within or serving the Premises upon
termination of this Lease, provided Landlord so notifies Tenant prior to such
termination. Any Lines not required to be removed pursuant to this Article
shall, at Landlord’s option, become the property of Landlord (without payment by
Landlord). If Tenant fails to remove such Lines as required by Landlord, or
violates any other provision of this Article, Landlord may, after twenty
(20) days written notice to Tenant, remove such Lines or remedy such other
violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease or applicable Law). Tenant shall not, without the
prior written consent of Landlord in each instance, grant to any third party a
security interest or lien in or on the Lines, and any such security interest or
lien granted without Landlord’s written consent shall be null and void. Except
to the extent arising from the intentional misconduct or negligent acts of
Landlord or Landlord’s agents or employees, Landlord shall have no liability for
damages arising from, and Landlord does not warrant that the Tenant’s use of any
Lines will be free from the following (collectively called “Line Problems”):
(x) any eavesdropping or wire-tapping by unauthorized parties, (y) any failure
of any Lines to satisfy Tenant’s requirements, or (z) any shortages, failures,
variations, interruptions, disconnections, loss or damage caused by the
installation, maintenance, replacement, use or removal of Lines by or for other
tenants or occupants at the Property, by any failure of the environmental
conditions or the power supply for the Property to conform to any requirements
for the Lines or any associated equipment, or any other problems associated with
any Lines by any other cause. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.

ARTICLE 26

Hazardous Materials

Tenant shall not transport, use, store, maintain, generate, manufacture, handle,
dispose, release or discharge any “Hazardous Material” (as defined below) upon
or about the Property, or permit Tenant’s employees, agents, contractors, and
other occupants of the Premises to engage in such activities upon or about the
Property. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Premises of substances customarily used in offices provided: (a) such
substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Law and the manufacturers’ instructions therefor,
(b) such substances shall not be disposed of, released or discharged on the
Property, and shall be transported to and from the Premises in compliance with
all applicable Laws, and as Landlord shall reasonably require, (c) if any
applicable Law or Landlord’s trash removal contractor requires that any such
substances be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant’s expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and shall ensure that disposal occurs frequently enough
to prevent unnecessary storage of such substances in the Premises, and (d) any
remaining such substances shall be completely, properly and lawfully removed
from the Property upon expiration or earlier termination of this Lease.

Tenant shall promptly notify Landlord of: (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demand or

 

28



--------------------------------------------------------------------------------

claim made or threatened by any party against Tenant or the Premises relating to
any loss or injury resulting from any Hazardous Material, (iii) any release,
discharge or non-routine, improper or unlawful disposal or transportation of any
Hazardous Material on or from the Premises, and (iv) any matter where Tenant is
required by Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Material on the Premises. Landlord shall have the right
(but not the obligation) to join and participate as a party in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health or safety Law. At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list identifying any
Hazardous Material then used, stored, or maintained upon the Premises, the use
and approximate quantity of each such material, a copy of any material safety
data sheet (“MSDS”) issued by the manufacturer therefor, written information
concerning the removal, transportation and disposal of the same, and such other
information as Landlord may reasonably require or as may be required by Law. The
term “Hazardous Material” for purposes hereof shall mean any chemical,
substance, material or waste or component thereof which is now or hereafter
listed, defined or regulated as a hazardous or toxic chemical, substance,
material or waste or component thereof by any federal, state or local governing
or regulatory body having jurisdiction, or which would trigger any employee or
community “right-to-know” requirements adopted by any such body, or for which
any such body has adopted any requirements for the preparation or distribution
of an MSDS.

If any Hazardous Material is released, discharged or disposed of by Tenant or
any other occupant of the Premises, or their employees, agents or contractors,
on or about the Property in violation of the foregoing provisions, Tenant shall
immediately, properly and in compliance with applicable Laws clean up and remove
the Hazardous Material from the Property and any other affected property and
clean or replace any affected personal property (whether or not owned by
Landlord), at Tenant’s expense. Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. If Tenant shall fail to
comply with the provisions of this Article within five (5) days after written
notice by Landlord, or such shorter time as may be required by Law or in order
to minimize any hazard to Persons or property, Landlord may (but shall not be
obligated to) arrange for such compliance directly or as Tenant’s agent through
contractors or other parties selected by Landlord, at Tenant’s expense (without
limiting Landlord’s other remedies under this Lease or applicable Law). If any
Hazardous Material is released, discharged or disposed of on or about the
Property and such release, discharge or disposal is not caused by Tenant or
other occupants of the Premises, or their employees, agents or contractors, such
release, discharge or disposal shall be deemed casualty damage under Article 8
to the extent that the Premises or common areas of the Property serving the
Premises are affected thereby; in such case, Landlord and Tenant shall have the
obligations and rights respecting such casualty damage provided under Article 8.

 

ARTICLE 27

Offer

The submission and negotiation of this Lease shall not be deemed an offer to
enter the same by Landlord, but the solicitation of such an offer by Tenant.
Tenant agrees that its execution of this Lease constitutes a firm offer to enter
the same which may not be withdrawn for a period of fifteen (15) days after
delivery to Landlord. During such period and in reliance on the foregoing,
Landlord may, at Landlord’s option (and shall, if required by applicable Law),
deposit any security deposit and Rent, and proceed with any plans,
specifications, alterations or improvements, and permit Tenant to enter the
Premises, but such acts shall not be deemed an acceptance of Tenant’s offer to
enter this Lease, and such acceptance shall be evidenced only by Landlord
signing and delivering this Lease to Tenant.

 

29



--------------------------------------------------------------------------------

 

ARTICLE 28

Notices

Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
shall be in writing and shall be effective when served personally or by
reputable national air courier service, or United States certified mail, return
receipt requested, postage prepaid, addressed, if to Tenant, at the Premises
Attn: Corey Fishman after the Commencement Date and at 200 South Wacker Drive,
Suite 2550, Chicago, Illinois 60606 Attn: Corey Fishman prior to the
Commencement Date and in either case with a copy to Meltzer, Purtill & Stelle
LLC, 300 South Wacker Drive, Suite 3500, Chicago, Illinois 60606 Attn: Reuben C.
Warshawsky, and if to Landlord, c/o Piedmont Office Realty Trust, Inc., 11695
Johns Creek Pkwy., Suite 350, Johns Creek, GA 30097, Attn: 500 West Monroe Asset
Manager, with a copy to Piedmont Office Management, Building Management Office,
500 West Monroe Street, Suite 2626, Chicago, Illinois 60661, Attention: Property
Manager, or such other address or addresses as Tenant or Landlord may from time
to time designate by notice given as above provided. Every notice or other
communication hereunder shall be deemed to have been given as of the third
business day following the date of such mailing (or as of any earlier date
evidenced by a receipt from such national air courier service or the United
States Postal Service) or immediately if personally delivered. Notices not sent
in accordance with the foregoing shall be of no force or effect until received
by the foregoing parties at such addresses required herein.

Tenant shall provide Landlord with the name(s) of individual(s) authorized to
make requests of Landlord for services and to deal with Landlord’s property
manager with regard to day to day operations. If Tenant fails to provide such
names, Landlord may comply with written or oral requests by any officer or
employee of Tenant. Tenant shall not authorize more than three (3) individuals
for each floor on which the Premises are located.

 

ARTICLE 29

Real Estate Brokers

Neither Landlord nor Tenant has dealt with any broker or agent in connection
with the negotiation or execution of this Lease, other than Jones Lang LaSalle
Midwest LLC and Newmark Grubb Knight Frank, whose commissions shall be paid by
Landlord pursuant to their separate written agreement. Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.

ARTICLE 30

Security Deposit

Upon Tenant’s execution and submission of this Lease, Tenant shall deliver to
Landlord a clean, unconditional, irrevocable letter of credit that conforms to
the requirements of this Article (“Letter of Credit”). The Letter of Credit
shall serve as security for the prompt, full and faithful performance by Tenant
of the terms, covenants and conditions of this Lease. In the event that Tenant
is in Default hereunder and fails to cure within any applicable time permitted
under this Lease, or in the event that Tenant owes any amounts to Landlord upon
the expiration of this Lease, Landlord may use or apply the whole or any part of
the Letter of Credit proceeds for the payment of Tenant’s obligations hereunder.
The use or application of the Letter of Credit proceeds or any portion thereof
shall not prevent Landlord from exercising any other right or remedy provided
hereunder or under any Law and shall not be construed as liquidated damages. In
no event shall the Letter of Credit be considered an advance payment of Rent,
and in no event shall Tenant be entitled to use the Letter of Credit for the
payment of Rent. Landlord shall

 

30



--------------------------------------------------------------------------------

have the right to transfer the Letter of Credit to any purchaser of the
Property. Upon such transfer, Tenant shall look solely to such purchaser for
return of the Letter of Credit and Landlord shall be relieved of any liability
with respect to the Letter of Credit.

The Letter of Credit shall be: (a) in form and substance satisfactory to
Landlord in its sole discretion (with the following criteria at a minimum);
(b) at all times in the stated face amount of not less than One Million Two
Hundred Fifty Thousand Dollars ($1,250,000.00), or such lesser amount as
specified in this Article 30 and shall on its face state that multiple and
partial draws are permitted and either (i) that partial draws will not cause a
corresponding reduction in the stated face amount of the Letter of Credit or
(ii) that, if the Letter of Credit is not reinstated to its then applicable full
amount (as may be reduced in accordance with the terms hereof) within ten
(10) days after any such partial draw, Landlord shall have the right to
immediately draw on the remainder of the Letter of Credit (it being understood
that the Letter of Credit shall at all times be not less than the total Letter
of Credit amount as so required); (c) issued by a commercial bank acceptable to
Landlord from time to time with a banking office in the municipality in which
the Property is located, for the account of Tenant and its permitted successors
and assigns under this Lease; (d) made payable to, and expressly transferable
and assignable one or more times at no charge by, the owner from time to time of
the Building or its lender (which transfer/assignment shall be conditioned only
upon the execution of a reasonable and customary written document in connection
therewith), whether or not the original account party of the Letter of Credit
continues to be the Tenant under this Lease by virtue of a change in name or
structure, merger, assignment, transfer or otherwise; (e) payable at sight upon
presentment to a Chicago, Illinois branch of the issuer of a simple sight draft
stating only that Landlord is permitted to draw on the Letter of Credit under
the terms of the Lease and setting forth the amount that Landlord is drawing;
(f) of a term not less than one year, and shall on its face state that the same
shall be renewed automatically, without the need for any further written notice
or amendment, for successive minimum one year periods, unless the issuer
notifies Landlord in writing, at least sixty (60) days prior to the expiration
date thereof, that such issuer has elected not to renew the Letter of Credit
(which will thereafter entitle Landlord to draw on the Letter of Credit); and
(g) at least thirty (30) days prior to the then current expiration date of such
Letter of Credit, either (1) renewed (or automatically and unconditionally
extended) from time to time through the sixtieth (60th) day after the expiration
of the Lease Term, or (2) replaced by Tenant with cash or another Letter of
Credit meeting the requirements of this Article. If Landlord shall ever draw
upon the Letter of Credit, and if this Lease has not terminated, Tenant shall
immediately deliver to Landlord either cash or an endorsement of the issuer of
the Letter of Credit reinstating the credit for the portion thereof used by
Landlord, or an additional Letter of Credit conforming to the requirements of
this section, in an amount equal to the reduced portion of the original Letter
of Credit used by Landlord. Tenant shall cooperate with Landlord to effect any
modifications, transfers or replacements of the Letter of Credit requested by
Landlord in order to assure that Landlord is at all times fully secured by a
valid Letter of Credit that may be drawn upon by Landlord, its successors and
assigns. Notwithstanding anything in this Lease to the contrary, any cure or
grace period provided in connection with a Default shall not apply to any of the
foregoing requirements of the Letter of Credit and, specifically, if any of the
aforesaid requirements are not complied with timely, then an immediate Default
shall occur and Landlord shall have the right to immediately draw upon the
Letter of Credit without notice to Tenant. Each Letter of Credit shall be issued
by a commercial bank that has a long term credit rating at least A- (or
equivalent) by Standard & Poor’s Corporation (“S&P”), or at least A3 (or
equivalent) by Moody’s Investor Service, Inc. (“Moody’s”), and shall be
otherwise acceptable to Landlord in its reasonable discretion. If the issuer’s
credit long term rating is reduced below A- (or equivalent) by S&P or below A3
(or equivalent) by Moody’s, or if the financial condition of such issuer changes
in any other materially adverse way, then Landlord shall have the right to
require that Tenant obtain from a different issuer a substitute Letter of Credit
that complies in all respects with the requirements of this Article and Tenant’s
failure to obtain such substitute Letter of Credit within ten (10) days
following Landlord’s written demand therefor (with

 

31



--------------------------------------------------------------------------------

no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord
to immediately draw upon the then existing Letter of Credit in whole or in part,
without notice to Tenant. In the event the issuer of any Letter of Credit held
by Landlord is insolvent or is placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then,
effective as of the date of such occurrence, said Letter of Credit shall be
deemed to not meet the requirements of this Article and, within ten (10) days
thereof, Tenant shall replace such Letter of Credit with other collateral
acceptable to Landlord in its sole and absolute discretion (and Tenant’s failure
to do so shall, notwithstanding anything in this Lease to the contrary,
constitute a Default for which there shall be no notice or grace or cure periods
being applicable thereto other than the aforesaid ten (10) day period). Any
failure or refusal of the issuer to honor the Letter of Credit shall be at
Tenant’s sole risk and shall not relieve Tenant of its obligations hereunder.

Notwithstanding the foregoing, provided no material Default has occurred
hereunder, Tenant may reduce the amount of the Letter of Credit to $800,000.00
after the third anniversary of the Commencement Date, to $400,000.00 after the
sixth anniversary of the Commencement Date, and $150,000 after the eighth
anniversary of the Commencement Date, with no further reduction thereafter.

ARTICLE 31

Exculpatory Provisions

It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, and agreements herein made
on the part of Landlord while in form purporting to be the representations,
warranties, covenants, undertakings, and agreements of Landlord are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings, and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in the Property
to the terms of the Lease. The liability of Landlord to Tenant for any default
by Landlord under the Lease or arising in connection herewith or with Landlord’s
operation, management, leasing, repair, renovation, alteration, or any other
matter relating to the Property or the Premises, shall be limited to the
interest of Landlord in the Property. Tenant agrees to look solely to Landlord’s
interest in the Property for the recovery of any judgment against Landlord, and
Landlord shall not be personally liable for any such judgment or deficiency
after execution thereon. The limitations of liability contained in this
provision shall apply equally and inure to the benefit of Landlord’s present and
future partners, beneficiaries, officers, directors, trustees, members,
managers, shareholders, agents and employees, and their respective partners,
members, shareholders, legal representatives, heirs, successors and assigns.
Under no circumstances shall any present or future shareholder, officer or
director of Landlord (if Landlord is a corporation), general or limited partner
of Landlord (if Landlord is a partnership), manager or member of Landlord (if
Landlord is a limited liability company), or trustee or beneficiary (if Landlord
or any partner of Landlord is a trust) have any liability for the performance of
Landlord’s obligations under the Lease.

ARTICLE 32

Mortgagee’s Consent

Intentionally deleted.

 

32



--------------------------------------------------------------------------------

ARTICLE 33

Miscellaneous

(A) Binding Upon Parties. Each of the terms, covenants and conditions of this
Lease shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, executors, administrators, guardians, custodians,
successors and assigns, subject to the provisions of Article 18 respecting
Transfers; and all references herein to Landlord and Tenant shall be deemed to
include all such parties. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean only the owner or owners of the Property at the time in question.

(B) No Recording. Landlord and Tenant agree that in no event and under no
circumstances shall this Lease be recorded. A short-form memorandum may be
recorded at Landlord’s sole election. If a memorandum is recorded, Tenant shall,
at Landlord’s request, deliver to Landlord a fully executed quitclaim and
release agreement in recordable form wherein Tenant terminates the memorandum.

(C) Governing Law. This Lease shall be construed in accordance with the Laws of
the State of Illinois.

(D) Survival. All obligations or rights of either party arising during or
attributable to the period ending upon expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.

(E) Quiet Enjoyment. Landlord agrees that, if Tenant timely pays the Rent and
performs the terms, covenants and conditions hereunder, and subject to all other
terms, covenants and conditions of this Lease, Tenant shall hold and enjoy the
Premises during the Term, free of lawful claims by any Person acting by or
through Landlord.

(F) Light and Air. This Lease does not grant any legal rights to “light and air”
outside the Premises nor any particular view or cityscape visible from the
Premises.

(G) Time of Essence. Time is of the essence of this Lease and each and all of
its provisions.

(H) Severability. The invalidity or unenforceability of any provision of this
Lease shall not affect or impair any other provisions.

(I) Joint and Several. If Tenant is comprised of more than one party, each such
party shall be jointly and severally liable for Tenant’s obligations under this
Lease.

(J) Force Majeure. Notwithstanding anything in this Lease to the contrary,
neither party shall be chargeable with, or liable to the other for, anything or
in any amount for any failure to perform or delay caused by any of the following
(“Force Majeure Delays”): fire; earthquake; explosion; flood; hurricane; the
elements; act of God or the public enemy; actions, restrictions, limitations or
interference of governmental authorities or agents; enforcement of Laws; war,
terrorist act or acts, invasion; insurrection; rebellion; riots; strikes or
lockouts; inability to perform, control or prevent which is beyond the
reasonable control of that party; and any such failure or delay due to said
causes or any of them shall not be deemed a breach of or default in the
performance of this Lease by that Party; provided, however, lack of funds shall
not be deemed a Force Majeure Delay.

(K) Pronouns. Any pronoun used in place of a noun shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations, and their and each of their respective successors, executors,
administrators, assigns, according to the context hereof.

(L) Captions and Severability. The captions of the Articles, Sections and
Paragraphs of this Lease are for convenience only and shall in no way modify any
provision of this Lease. If any term or provision of this Lease shall be found
invalid, void, illegal, or unenforceable by a court of competent jurisdiction,
it shall not affect, impair or invalidate any other term or provision hereof.

 

33



--------------------------------------------------------------------------------

(M) Definitions. “Law” shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, and orders, as well as applicable decisions by courts in the
State of Illinois and by federal courts applying Illinois law. “Person” shall
mean an individual, trust, partnership, joint venture, association, corporation,
limited liability company and any other entity.

(N) Prohibited Party Transactions. Tenant represents and warrants to Landlord
that (1) Tenant is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National,”
“Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and (2) Tenant is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation. Tenant agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising or related to any breach of the foregoing representation and warranty.

(O) Financial Statements. Within 15 days after Landlord’s request, Tenant will
furnish Tenant’s most recent audited financial statements (including any notes
to them) to Landlord, or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. If Tenant is a publicly traded corporation on a
United States exchange, Tenant may satisfy its obligations hereunder by
providing to Landlord Tenant’s most recent annual and quarterly reports, unless
such reports are publicly available online, in which case such online
availability shall satisfy the requirements of this section without further
action by Tenant. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except i) to
Landlord’s Holder or prospective mortgagees or purchasers of the Building, ii)
in litigation between Landlord and Tenant, and iii) if required by law
(including securities laws) or court order. Tenant shall not be required to
deliver the financial statements required under this subsection more than once
in any 12-month period unless requested by Landlord’s Holder or a prospective
buyer or lender of the Building or a Tenant defaults under this Lease and fails
to timely cure.

(P) Confidentiality. Tenant acknowledges that the financial terms and conditions
of this Lease (such as rent rates, rent abatement, right of first offer options,
renewal options, termination options and tenant allowances) are to remain
confidential for Landlord’s benefit and may not be disclosed by Tenant to
anyone, by any manner or means, directly or indirectly, without Landlord’s prior
written consent. The consent by Landlord to any disclosures shall not be deemed
to be a waiver on the part of Landlord of any prohibition against any future
disclosure. Any press release or securities filing pertaining to this Lease that
Tenant desires to make must be approved in advance by Landlord in order to
ensure that it discloses only information comparable to Landlord’s own press
releases and securities filings. Notwithstanding anything to the contrary
contained in this Lease, the confidentiality requirements herein shall not apply
to disclosures (i) to Tenant’s officers, directors, shareholders, lenders,
attorneys, accountants or employees who are also obligated to keep such
information confidential (and Tenant shall be responsible for their wrongful
disclosure), (ii) in litigation between Landlord and Tenant, (iii) if required
by law (including securities laws) or court order, or (iv) of information which
is public or known to other Persons not as a result of disclosure by Tenant.

(Q) Signage. Landlord shall provide Tenant, at Tenant’s expense, with Building
standard suite entry and lobby directory signage. Subject to compliance with the
alterations provisions of this

 

34



--------------------------------------------------------------------------------

Lease (including without limitation Article 6), Tenant may also install at
Tenant’s expense, elevator lobby signage on each full floor leased and occupied
by Tenant, such signage to be subject to Landlord’s approval not to be
unreasonably withheld, conditioned or delayed. Tenant must remove such signage
upon the expiration or earlier termination of this Lease or sooner if Tenant no
longer leases and occupies the full floor.

ARTICLE 34

Entire Agreement

This Lease, together with Rider One and the Exhibits attached hereto (each of
which is hereby incorporated into this Lease), contains all the terms, covenants
and conditions between Landlord and Tenant relative to the matters set forth
herein and no prior agreement or understanding pertaining to the same shall be
of any force or effect. Without limitation, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms, covenants and conditions for leases
subject to Landlord’s final approval, and are not authorized to bind Landlord to
any agreements, representations, understandings or obligations with respect to
the condition of the Premises or the Property, the suitability of the same for
Tenant’s business, or any other matter, and no agreement, representation,
understanding or obligation not expressly contained herein shall be of any
effect. Neither this Lease, nor any Rider or Exhibit referred to above may be
modified, except in writing signed by both parties.

ARTICLE 35

Building Conference Facility

Tenant shall have the right to use the Building’s common conference room, to the
extent Landlord permits such use by other tenants of the Building on a
non-exclusive basis, unless Landlord elects to lease the conference room on an
exclusive basis to a third party. Tenant’s usage of the conference room shall be
subject to availability and Landlord’s reasonable rules and regulations, and
Tenant’s use must be scheduled in advance with Landlord. Landlord reserves the
right to charge Tenant separately (at Building standard rates) for conference
clean-up after Tenant’s use thereof.

ARTICLE 36

Parking

From the date Tenant commences business at the Premises, and except as set forth
herein, for the balance of the Term, Tenant shall have the option to lease
reserved parking for up to two (2) automobiles in the public garage of the
Building. Within sixty (60) days after the Commencement Date, Tenant will advise
Landlord whether Tenant or Tenant’s employees intend to lease either or both of
the reserved parking spaces. Additional non-reserved parking may be available on
a monthly basis. Tenant or Tenant’s employees shall pay Landlord or the operator
of the garage, as directed by Landlord, rent for such reserved and non-reserved
monthly parking at the standard rate in effect from time to time for such
parking in the garage. Tenant acknowledges that the monthly and hourly rates in
effect may vary from time to time based on, among other things, the time of day,
type of parking (e.g. valet, self-park or tandem) and general rate increases.
Tenant shall provide Landlord with advance written notice of the names of each
individual to whom Tenant from time to time distributes Tenant’s parking rights
hereunder and shall cause each such individual to execute Landlord’s standard
agreement and waiver form for garage users. As of the date hereof, the monthly
parking charges are $310 for non-reserved spaces and $465 for reserved spaces.
If the parking charge is not paid when due and such failure continues for thirty
(30) days after written notice to Tenant of such failure, then Landlord may
terminate Tenant’s parking

 

35



--------------------------------------------------------------------------------

rights under this Article with respect to the parking right(s) that are not
being paid for upon written notice to Tenant of such termination. Further, if at
any time Tenant ceases using one or more of the reserved parking rights for a
period of sixty (60) consecutive days, Tenant releases to Landlord that reserved
parking right, Tenant’s right to that/those reserved parking right(s) under this
Article shall automatically terminate, and if Tenant again desires a reserved
parking right in the future it shall be subject to availability. The parking
spaces to be made available to Tenant hereunder may contain a reasonable mix of
spaces for compact cars. Landlord shall take reasonable actions to ensure the
availability of the reserved parking spaces leased by Tenant; provided, however,
that Landlord does not guarantee the availability of non-reserved parking spaces
at all times against the actions of other tenants of the Building and users of
the parking facility. Without limiting the foregoing, in no event shall this
Lease be void or voidable, nor shall Landlord be liable to Tenant for any loss
or damage, nor shall there be any abatement of rent hereunder (other than the
parking charge paid hereunder for any space no longer made available), by reason
of any reduction in Tenant’s parking rights hereunder by reason of strikes,
lockouts, labor disputes, shortages of material or labor, fire, flood, or other
casualty, acts of God, or any other cause beyond the control of Landlord Access
to the reserved and non-reserved parking spaces to be made available to Tenant
shall, at Landlord’s option, be by card, pass, sticker, decal, or other
appropriate identification issued by Landlord, and Tenant’s right to use the
parking facility is conditioned on Tenant’s abiding by and shall otherwise be
subject to such reasonable rules and regulations as may be promulgated by
Landlord from time to time for the parking facility. Landlord reserves the right
to assign specific spaces, and to reserve spaces for visitors,
environmentally-friendly vehicles, handicapped individuals, and other tenants,
visitors of tenants or other Persons, and Tenant and its employees and visitors
shall not park in any such assigned or reserved spaces except as applicable to
Tenant. Landlord may restrict or prohibit full size vans and other large
vehicles. Landlord reserves the right upon reasonable prior notice to Tenant, to
close all or a portion of the parking areas or facilities in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the same, or if required by casualty, strike, condemnation, act of God,
Law or governmental requirement, or any other reason beyond Landlord’s
reasonable control. In the event access is denied for any reason, any monthly
parking charges shall be abated to the extent access is denied, as Tenant’s sole
recourse. Tenant acknowledges that such parking areas or facilities may be
operated by an independent contractor not affiliated with Landlord, and Tenant
acknowledges that in such event, except for the negligence or willful misconduct
of Landlord and Landlord’s members, managers, employees and agents, Landlord
shall have no liability for claims arising through acts or omissions of such
independent contractor.

Cars must be parked entirely within the stall lines. Only compact cars may be
parked in areas reserved for compact cars. All directional signs and arrows must
be observed. The speed limit shall be 5 miles per hour. Every parker is required
to park and lock his own car. Washing, waxing, cleaning or servicing of any
vehicle is prohibited. Parking spaces may be used only for parking automobiles;
parking is prohibited in: (a) areas not striped or designated for parking,
(b) aisles, (c) areas where “no parking” signs are posted, and (d) loading areas
and other specially designated areas. Delivery trucks and vehicles shall use
only those areas designated therefor.

ARTICLE 37

Termination Option

Provided: (a) this Lease is then in full force and effect and (b) Tenant is not
in Default under this Lease, Tenant shall have the right, at Tenant’s option, to
terminate this Lease as to the entire Premises (“Termination Option”) effective
as of the last day of the 84th Lease Month (“Termination Date”). The Termination
Option shall be exercised, if at all, by Tenant by giving written notice of the
exercise to Landlord (“Termination Notice”) no later than one year prior to the
Termination Date. It shall be a condition to the exercise of Tenant’s
Termination Option that Tenant pay to Landlord a termination fee

 

36



--------------------------------------------------------------------------------

(“Termination Fee”) in the sum of (x) Landlord’s unamortized transaction costs
under this Lease including Landlord’s brokerage costs, construction allowances
(including the Construction Allowance, Base Building Allowance, construction
allowances on expansion space, and any other allowance given by Landlord
pursuant to this Lease), legal fees in connection with the negotiation of this
Lease and rent abatement, all amortized over the initial term of this Lease with
eight percent (8%) per annum interest (except that costs attributable to
expansion space shall be amortized starting as of the expansion space rent
commencement date), plus (y) three (3) months’ Base Rent, Taxes and Operating
Expenses payable by Tenant at the Termination Date. Half of the Termination Fee
shall be payable contemporaneously with Tenant’s transmittal to Landlord of the
Termination Notice; the balance shall be payable on or before the Termination
Date. At Tenant’s request, Landlord will provide information necessary to
calculate the Termination Fee.

Provided Tenant properly and timely exercises the Termination Option and timely
and properly pays Landlord the Termination Fee, then this Lease shall terminate
effective as of the Termination Date, as if said Termination Date were set forth
in this Lease as the Expiration Date of the Term of the Lease. Tenant shall
vacate and deliver possession of the Premises to Landlord in the manner set
forth in this Lease on or before 11:59 p.m. on the Termination Date. Tenant
shall also pay to Landlord on or before the Termination Date, and be responsible
for, all sums due under this Lease which accrue under this Lease on or prior to
the Termination Date. Tenant’s rights under this Article are personal to the
Tenant named in this Lease and its Permitted Transferees.

ARTICLE 38

Right of First Offer

Subject to existing renewal options, expansion options, and other preferential
rights to lease of other tenants, in each such case existing in writing as of
the date that this Lease is executed by Tenant and Landlord, and provided no
Default then exists, Landlord shall, prior to offering the same to any party
(other than the then-current tenant therein), first offer to lease to Tenant any
space that Landlord desires to make available for lease on the thirty-fourth
(34th) floor of the Building (the “Offer Space”); such offer shall be in writing
(the “Offer Notice”) and specify the lease terms for the Offer Space, including
the rent to be paid for the Offer Space (which shall be market rate for the
Building) and the date on which the Offer Space shall be included in the
Premises, which date shall be the earlier of the date Tenant commences business
in the Offer Space and 120 days after the date of the Offer Notice. Tenant shall
notify Landlord in writing whether Tenant irrevocably elects to lease the entire
Offer Space on the terms set forth in the Offer Notice, within ten (10) business
days after Landlord delivers to Tenant the Offer Notice. If Tenant timely elects
to lease the Offer Space, then Landlord and Tenant shall execute an amendment to
this Lease, effective as of the date the Offer Space is to be included in the
Premises, on the terms set forth in the Offer Notice and, to the extent not
inconsistent with the Offer Notice terms, the terms of this Lease; however,
Tenant shall accept the Offer Space in an “AS-IS” condition and Landlord shall
not provide to Tenant any allowances (e.g., moving allowance, construction
allowance, and the like) or other tenant inducements except as specifically
provided in the Offer Notice and further provided that the term of Tenant’s
lease of the Offer Space shall end contemporaneously with the expiration of the
Term set forth in this Lease (as it may be renewed or extended), unless sooner
terminated as provided in this Lease, and provided that at least three (3) years
of rent paying term must remain after the Offer Space rent commencement date.
Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant of the
Offer Notice, Landlord has received an offer to lease all or part of the Offer
Space from a third party who desires to lease at least 150,000 rentable square
feet in the Building that is contiguous to the Premises or the Offer Space (a
“Third Party Offer”), Tenant must exercise its rights hereunder, if at all, as
to all of the space contained in the Third Party Offer. “Contiguous” for
purposes of the preceding sentence shall mean adjacent to, or on the floor
immediately above or below, the applicable space.

 

37



--------------------------------------------------------------------------------

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof, and Landlord may lease all or a portion of the Offer Space to third
parties on such terms as Landlord may elect, so long Landlord’s new deal terms
are not 10% or more lower on a net effective basis than Landlord’s offer to
Tenant. Tenant may not exercise its right of first offer if a Default exists or
if Tenant is not occupying at least 63% of the Premises. For purposes hereof, if
an Offer Notice is delivered for less than all of the Offer Space but such Offer
Notice provides for an expansion, right of first refusal, or other preferential
right to lease some of the remaining portion of the Offer Space, then such
remaining portion of the Offer Space shall thereafter be excluded from the
provisions of Tenant’s right of first offer set forth in this Article 38 in the
event of exercise of such preferential right. In no event shall Landlord be
obligated to pay a commission with respect to any space leased by Tenant under
this Article other than to Tenant’s designated broker who is actively involved
in negotiations on Tenant’s behalf at the time and Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under the indemnifying party.

Tenant’s right of first offer rights shall terminate if (a) the Lease or
Tenant’s right to possession of the Premises is terminated, (b) Tenant assigns
any of its interest in the Lease or sublets any portion of the Premises other
than to a Permitted Transferee, (c) Tenant is not occupying at least sixty-three
percent (63%) of the Premises, (d) Tenant exercised its Termination Option, or
(e) fewer than three (3) full calendar years remain in the term of this Lease.

ARTICLE 39

Temporary Space

Landlord shall make available to Tenant approximately 6,722 rentable square feet
of temporary swing space in Suite 2020 in the Building (the “Temporary Space”),
commencing on the date of full execution of this Lease and expiring on the
earlier of the date that Tenant vacates the Temporary Space or thirty (30) days
after the Commencement Date. The Temporary Space shall be delivered to Tenant
“as is.” Tenant’s use of the Temporary Space shall be subject to all the terms
and conditions of the Lease as if such space were part of the Premises except
Tenant shall not be required to pay Base Rent, Taxes, or Expenses for the
Temporary Space (provided that Landlord may bill Tenant for Landlord’s customary
janitorial costs), Tenant shall not make any alterations to the Temporary Space
without first obtaining Landlord’s prior written approval, if any, Landlord
reserves the right to require Tenant to remove and restore any alterations made
by Tenant before Tenant vacates the Temporary Space, and Tenant may not sublet
the Temporary Space. Without limitation of the preceding sentence, Tenant shall
be responsible for the cost of utilities for the Temporary Space, all overtime
HVAC charges for the Temporary Space, and other work orders requested by Tenant
for the Temporary Space. Tenant shall be entitled to and responsible for moving
Tenant’s property to and from the Temporary Space and for any damage to the
Temporary Space or Building caused by its use of the Temporary Space. Tenant
shall vacate and surrender the Temporary Space no later than the date that is
thirty (30) days after the Commencement Date. Tenant shall be considered a
holdover Tenant with holdover rent payable at 150% of $51,272.75 per month
(i.e., $76,909.13) in the event that Tenant fails timely to vacate the Temporary
Space, plus, beginning on the thirty-first (31st) day of such holdover,
consequential damages, if any, suffered by Landlord. No brokerage commission
shall be payable with respect to the Temporary Space and Tenant shall indemnify
Landlord for any claim made by Tenant’s broker with respect to a commission for
same. No allowance, incentive, or inducement shall be applicable or payable with
respect to the Temporary Space.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

PIEDMONT 500 WEST MONROE FEE LLC,

a Delaware limited liability company

By:       Name:       Title:     TENANT:

DURATA THERAPEUTICS INC.,

a Delaware corporation

By:     Name:     Title:    

 

39



--------------------------------------------------------------------------------

RIDER ONE

RULES

(1) On Saturdays, Sundays and Holidays, and on other days between the hours of
6:00 P.M. and 8:00 A.M. the following day, or such other hours as Landlord shall
reasonably determine from time to time, access to the Property or to the
passageways, entrances, exits, shipping areas, halls, corridors, elevators or
stairways and other areas in the Property may be restricted and access gained by
use of a key to the outside doors of the Property, or pursuant to such security
procedures Landlord may from time to time impose. All such areas, and all roofs,
are not for use of the general public and Landlord shall in all cases retain the
right to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Property and its tenants provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals in the normal course of Tenant’s business unless such persons are
engaged in activities which are illegal or violate these Rules. Tenant and no
employee or invitee of Tenant shall enter into areas reserved for the exclusive
use of Landlord, its employees or invitees. Tenant shall keep doors to corridors
and lobbies closed except when persons are entering or leaving.

(2) Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Property, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, without the
prior consent of Landlord, and then only such name or names or matter and in
such color, size, style, character and material as may be first approved by
Landlord in writing. Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant’s expense). Landlord reserves the right to remove at Tenant’s
expense all matter not so installed or approved without notice to Tenant.

(3) Tenant shall not in any manner use the name of the Property for any purpose
other than that of the business address of the Tenant, or use any picture or
likeness of the Property, in any letterheads, envelopes, circulars, notices,
advertisements, containers or wrapping material without Landlord’s express
consent in writing.

(4) Tenant shall not place anything or allow anything to be placed in the
Premises near the glass of any door, partition, wall or window which may be
unsightly from outside the Premises, and Tenant shall not place or permit to be
placed any article of any kind on any window ledge or on exterior walls. Blinds,
shades, awnings or other forms of inside or outside window ventilators or
similar devices, shall not be placed in or about the outside windows in the
Premises except to the extent, if any, that the character, shape, color,
material and make thereof is first approved by the Landlord.

(5) Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the Property only at reasonable times and in the
manner designated by Landlord, and always at the Tenant’s sole responsibility
and risk. Landlord may impose reasonable charges for use of freight elevators
after or before normal business hours. All damage done to the Property by moving
or maintaining such furniture, freight or articles shall be repaired by Landlord
at Tenant’s expense. Landlord may inspect items brought into the Property or
Premises with respect to weight or dangerous nature. Landlord may require that
all furniture, equipment, cartons and similar articles removed from the Premises
or the Property be listed and a removal permit therefor first be obtained from
Landlord. Tenant shall not take or permit to be taken in or out of other
entrances or elevators of the Property, any item normally taken, or which
Landlord otherwise reasonably requires to be taken, in or out through service
doors or on freight elevators. Tenant shall not allow anything to remain in or
obstruct in any way, any lobby, corridor, sidewalk, passageway, entrance, exit,
hall, stairway, shipping area, or other such area.

 

R1-1



--------------------------------------------------------------------------------

Tenant shall move all supplies, furniture and equipment as soon as received
directly to the Premises, and shall move all such items and waste (other than
waste customarily removed by Property employees) that are at any time being
taken from the Premises directly to the areas designated for disposal. Any
hand-carts used at the Property shall have rubber wheels.

(6) Tenant shall not overload any floor or part thereof in the Premises, or the
Property, including any public corridors or elevators therein bringing in or
removing any large or heavy articles, and Landlord may direct and control the
location of safes and all other heavy articles and require supplementary
supports at Tenant’s expense of such material and dimensions as Landlord may
deem necessary to properly distribute the weight.

(7) Tenant shall not attach or permit to be attached additional locks or similar
devices to any door or window, change existing locks or the mechanism thereof,
or make or permit to be made any keys for any door other than those provided by
Landlord. If more than two keys for one lock are desired, Landlord will provide
them upon payment therefor by Tenant. Tenant, upon termination of its tenancy,
shall deliver to the Landlord all keys of offices, rooms and toilet rooms which
have been furnished Tenant or which the Tenant shall have had made, and in the
event of loss of any keys so furnished shall pay Landlord therefor.

(8) If Tenant desires signal, communication, alarm or other utility or similar
service connections installed or changed, Tenant shall not install or change the
same without the prior approval of Landlord, and then only under Landlord’s
direction at Tenant’s expense. Tenant shall not install in the Premises any
equipment which requires more electric current than Landlord is required to
provide under this Lease, without Landlord’s prior approval, and Tenant shall
ascertain from Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in the Premises, taking into
account the capacity of electric wiring in the Property and the Premises and the
needs of tenants of the Property, and shall not in any event connect a greater
load than such safe capacity.

(9) Tenant shall not obtain for use upon the Premises ice, drinking water,
towel, janitor and other similar services, except from Persons approved by the
Landlord. Any Person engaged by Tenant to provide janitor or other services
shall be subject to direction by the manager or security personnel of the
Property.

(10) The toilet rooms, urinals, wash bowls and other such apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this Rule
shall be borne by the tenant who, or whose employees or invitees shall have
caused it.

(11) The janitorial closets, utility closets, telephone closets, broom closets,
electrical closets, storage closets, and other such closets, rooms and areas
shall be used only for the purposes and in the manner designated by Landlord,
and may not be used by tenants, or their contractors, agents, employees, or
other parties without Landlord’s prior written consent.

(12) Landlord reserves the right to exclude or expel from the Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules. Tenant shall not at any time manufacture, sell, use or give away,
any spirituous, fermented, intoxicating or alcoholic liquors on the Premises,
nor permit any of the same to occur (except in connection with occasional social
or business events conducted in the Premises for which Tenant maintains
insurance and which do not violate any Laws nor bother or annoy any other
tenants). Tenant shall not at any time sell, purchase or give away, food in any
form by or to any of Tenant’s agents or employees or any other parties on the
Premises, nor permit any of the same to occur

 

R1-2



--------------------------------------------------------------------------------

(other than in lunch rooms or kitchens for employees as may be permitted or
installed by Landlord, which does not violate any Laws or bother or annoy any
other tenant).

(13) Tenant shall not make any room-to-room canvass to solicit business or
information or to distribute any article or material to or from other tenants or
occupants of the Property and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant’s use of the Premises specified in the
Lease.

(14) Tenant shall not waste electricity, water, heat or air conditioning or
other utilities or services, and agrees to cooperate fully with Landlord to
assure the most effective and energy efficient operation of the Property and
shall not allow the adjustment (except by Landlord’s authorized Property
personnel) of any controls. Tenant shall keep corridor doors closed and shall
not open any windows, except that if the air circulation shall not be in
operation, windows which are openable may be opened with Landlord’s consent. As
a condition to claiming any deficiency in the air-conditioning or ventilation
services provided by Landlord, Tenant shall close any blinds or drapes in the
Premises to prevent or minimize direct sunlight.

(15) Tenant shall conduct no auction, fire or “going out of business sale” or
bankruptcy sale in or from the Premises, and such prohibition shall apply to
Tenant’s creditors.

(16) Tenant shall cooperate and comply with any reasonable safety or security
programs, including fire drills and air raid drills, and the appointment of
“fire wardens” developed by Landlord for the Property, or required by Law.
Before leaving the Premises unattended, Tenant shall close and securely lock all
doors or other means of entry to the Premises and shut off all lights and water
faucets in the Premises (except heat to the extent necessary to prevent the
freezing or bursting of pipes).

(17) Tenant will comply with all municipal, county, state, federal or other
government laws, statutes, codes, regulations and other requirements, including
without limitation, environmental, health, safety and police requirements and
regulations respecting the Premises, now or hereinafter in force, at its sole
cost, and will not use the Premises for any immoral purposes.

(18) Tenant shall not (i) carry on any business, activity or service except
those ordinarily embraced within the permitted use of the Premises specified in
the Lease and more particularly, but without limiting the generality of the
foregoing, shall not (ii) install or operate any internal combustion engine,
boiler, machinery, refrigerating, heating or air conditioning equipment in or
about the Premises, (iii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iv) place any radio or television
antennae other than inside of the Premises, (v) operate or permit to be operated
any musical or sound producing instrument or device which may be heard outside
the Premises, (vi) use any source of power other than electricity, (vii) operate
any electrical or other device from which may emanate electrical or other waves
which may interfere with or impair radio, television, microwave, or other
broadcasting or reception from or in the Property or elsewhere, (viii) bring or
permit any bicycle or other vehicle, or dog (except in the company of a disabled
person or except where specifically permitted) or other animal or bird in the
Property, (ix) make or permit objectionable noise or odor to emanate from the
Premises, (x) do anything in or about the Premises tending to create or maintain
a nuisance or do any act tending to injure the reputation of the Property,
(xi) throw or permit to be thrown or dropped any article from any window or
other opening in the Property, (xii) use or permit upon the Premises anything
that will invalidate or increase the rate of insurance on any policies of
insurance now or hereafter carried on the Property or violate the certificates
of occupancy issued for the premises or the Property, (xiii) use the Premises
for any purpose, or permit upon the Premises anything, that may be dangerous to
persons or property (including but not limited to flammable oils, fluids,
paints, chemicals, firearms or any explosive

 

R1-3



--------------------------------------------------------------------------------

articles or materials) nor (xiv) do or permit anything to be done upon the
Premises in any way tending to disturb any other tenant at the Property or the
occupants of neighboring property.

(19) Tenant shall not use any draperies or other window coverings instead of or
in addition to the Building standard window coverings designated and approved by
Landlord for exclusive use throughout the Property.

(20) Landlord may require that all persons who enter or leave the Property
identify themselves to watchmen, by registration or otherwise. Landlord,
however, shall have no responsibility or liability for any theft, robbery or
other crime in the Property. Tenant shall assume full responsibility for
protecting the Premises, including keeping all doors to the Premises locked
after the close of business.

(21) Tenant shall not use the freight or passenger elevators, loading docks or
receiving areas of the Property except in accordance with reasonable regulations
for their use established by Landlord.

(22) In no event shall Tenant allow its employees to use the public areas of the
Property as smoking areas. Washrooms are considered to be public areas.

(23) Tenant and Tenant’s employees, agents, and contractors shall not harass,
discriminate against, or retaliate against any employee or other occupant of the
Building because of his or her race, national original, age, sex, religion,
disability, marital status, or other category protected by law. In the event of
any complaint made to Landlord or property management with respect to any of
Tenant’s employees, agents or contractors, the parties agree to cooperate in the
prompt investigation and resolution of such complaint. If any such person is a
threat to another person, the building manager has a right to refuse the
offending person access to the Building.

(24) During the Term of Tenant’s Lease and for a period of 1 year thereafter,
Tenant will not (a) encourage any employee, contractor or consultant of Landlord
or Landlord’s property manager or any of their affiliates to reduce or cease
its/his/her relationship with Landlord, Landlord’s property manager, or their
affiliates, (b) solicit any employee, contractor or consultant on behalf of any
person or entity other than Landlord, or (c) hire any employee, contractor or
consultant of Landlord, Landlord’s property manager, or their affiliates.

(25) During the Term of Tenant’s Lease and thereafter, Tenant shall not (and
Tenant shall take such steps as are necessary to ensure that Tenant’s employees
and agents do not) make any statement regarding Landlord, Landlord’s property
manager, or any of their affiliates, or any of their employees or agents,
whether verbally, in writing, electronically or otherwise, that portrays any of
them (or any services provided by any of them) in a negative light. This rule
does not restrict the right to make any statement to Tenant’s attorney or to a
governmental agency.

 

R1-4



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF PREMISES

 

LOGO [g726595g29w05.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TENANT FINISH-WORK: ALLOWANCE

(Tenant Performs the Work)

 

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

 

2. Working Drawings.

(a) Preparation and Delivery. Tenant shall provide to Landlord for its approval
final architectural and MEP working drawings of all improvements that Tenant
proposes to install in the Premises; such working drawings shall include the
partition layout, ceiling plan, electrical outlets and switches, telephone
outlets, drawings for any modifications to the mechanical and plumbing systems
of the Building, and detailed plans and specifications for the construction of
the improvements called for under this Exhibit in accordance with all applicable
Laws. The architect (the “Architect”) and engineer engaged by Tenant shall be
acceptable to Landlord in Landlord’s reasonable discretion. In addition, Tenant
shall provide Tenant’s proposed life safety plan for the Premises, which shall
be subject to the review and approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant’s life safety plan must be
consistent and compatible with the Building’s systems.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within seven (7) business days after Tenant’s
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such working drawings in accordance with Landlord’s
objections and submit the revised working drawings to Landlord for its review
and approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within five (5) business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Tenant and Landlord. If the working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant by the 20th business
day after the delivery of the initial draft thereof, then each day after such
time period that such working drawings are not fully approved (or deemed
approved) by both Landlord and Tenant shall constitute a Tenant Delay Day,
unless any delay is due to Landlord’s failure to respond within the time periods
set forth in this subparagraph, in which case each day of such Landlord’s delay
shall not apply to the calculation of Tenant Delay Days.

 

3.

Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s structure or the Building’s Systems
and Equipment, then the working drawings pertaining thereto must be approved by
the Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, conditioned or delayed, provided that
(a) they comply with all Laws, (b) the improvements depicted thereon do not
adversely affect (in the reasonable discretion of Landlord) the Building’s
structure or the Building’s Systems and Equipment, the exterior appearance of
the Building, or the appearance of the common area, (c) such working drawings
are sufficiently detailed to allow construction of the improvements in a good
and workmanlike manner, and (d) the improvements depicted thereon conform to the
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements. As used herein, “Working Drawings” shall
mean the final working drawings approved by Landlord, as amended from time to
time by any approved changes thereto, and “Work” shall mean all improvements to
be constructed in accordance with and as indicated on the Working Drawings,
together with any work required by governmental authorities to be made to other
areas of the Building as a result of the improvements indicated by the

 

B-1



--------------------------------------------------------------------------------

  Working Drawings. Landlord’s approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord’s request, sign the Working Drawings to evidence its
review and approval thereof. After the Working Drawings have been approved and
Tenant has obtained all necessary permits, Tenant shall cause the Work to be
performed in accordance with the Working Drawings and applicable Laws. Tenant
may not commence construction of the Work until necessary permits have been
obtained.

 

4. Contractors; Performance of Work. The Work shall be performed only by
licensed contractors and subcontractors approved in writing by Landlord, which
approval shall not be unreasonably withheld. All contractors and subcontractors
shall be required to procure and maintain insurance against such risks, in such
amounts, and with such companies as Landlord may reasonably require.
Certificates of such insurance, with paid receipts therefor and other
documentation reasonably requested by Landlord, must be received by Landlord
before the Work is commenced. All contracts between Tenant and a contractor must
explicitly require the contractor to (a) name Landlord and Landlord’s agents as
additional insureds and (b) indemnify and hold harmless Landlord and Landlord’s
agents, except for the negligence or intentional misconduct of Landlord and
Landlord’s agents. The Work shall be performed in a good and workmanlike manner
free of defects, shall substantially conform with the Working Drawings, and
shall be performed in such a manner and at such times as and not to interfere
with or delay Landlord’s other contractors, the operation of the Building, and
the occupancy thereof by other tenants. All contractors and subcontractors shall
contact Landlord and schedule time periods during which they may use Building
facilities in connection with the Work (e.g., elevators, excess electricity,
etc.). All contractors shall be required to follow Landlord’s reasonable rules
and regulations for construction in the Building and Landlord may require that,
prior to performing any work in the Building, each contractor execute a copy of
Landlord’s rules to evidence such contractor’s agreement to so comply. All work
on the Building’s fire/life safety system must be performed by Landlord’s
designated contractor.

 

5. Construction Contracts.

(a) Tenant’s General Contractor. Tenant shall enter into a construction contract
with a general contractor selected by Tenant (and approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed), which
shall comply with the provisions of this Section 5 and provide for, among other
things, (i) a one-year warranty for all defective Work; (ii) a requirement that
Tenant’s Contractor maintain insurance in accordance with Landlord’s reasonable
insurance requirements; (iii) a requirement that the contractor perform the Work
in substantial accordance with the Working Drawings and in a good and
workmanlike manner; (iv) a requirement that the contractor is responsible for
daily cleanup work and final clean up (including removal of debris); and
(v) those items described in Section 5.(b) (collectively, the “Approval
Criteria”). Landlord shall have three business days to notify Tenant whether it
approves the proposed construction agreements. If Landlord disapproves of the
proposed construction agreements, then it shall specify in reasonable detail the
reasons for such disapproval, in which case Tenant shall revise the proposed
construction agreements to correct the objections and resubmit them to Landlord
within two (2) business days after Landlord notifies Tenant of its objections
thereto, following which Landlord shall have two (2) business days to notify
Tenant whether it approves the revised construction agreements.

(b) All Construction Contracts. Unless otherwise agreed in writing by Landlord
and Tenant, each of Tenant’s construction contracts shall: (i) provide a
schedule and sequence of construction activities and completion reasonably
acceptable to Landlord, (ii) require the contractor and each subcontractor to
name Landlord, Landlord’s property management company, and Tenant as additional
insured on such contractor’s insurance maintained in connection with the
construction of the Work, (iii) be assignable following a Default by Tenant
under the Lease to Landlord and Landlord’s Holder, and (iv) contain at least a
one-year warranty for all workmanship and materials.

 

B-2



--------------------------------------------------------------------------------

6. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (i) the Building’s
structure or the Building’s Systems and Equipment, (ii) the exterior appearance
of the Building, or (iii) the appearance of the common area, or (b) if any such
requested change might delay the Commencement Date, Landlord may withhold its
consent in its sole and absolute discretion. Tenant shall, upon completion of
the Work, furnish Landlord with an accurate architectural “as-built” plan of the
Work as constructed (in CAD format), which plan shall be incorporated into this
Exhibit B by this reference for all purposes. If Tenant requests any changes to
the Work described in the Working Drawings, then such increased costs and any
additional design costs incurred in connection therewith as the result of any
such change shall be added to the Total Construction Costs.

 

7. Definitions. As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work that occurs: (a) because of Tenant’s
failure to timely deliver or approve any required documentation such as any
design or space plans, (b) because of any change by Tenant to any design or
space plans, (c) because of any specification by Tenant of materials or
installations in addition to or other than Landlord’s standard finish-out
materials, or (d) because Tenant, its agents, employees or contractors otherwise
delay completion of the Work. As used herein “Substantial Completion,”
“Substantially Completed,” and any derivations thereof mean the Work in the
Premises is substantially completed in accordance with the Working Drawings.
Substantial Completion shall have occurred even though minor details of
construction, decoration, and mechanical adjustments remain to be completed.

 

8. Walk-Through; Punchlist. When Tenant and Tenant’s Architect consider the Work
in the Premises to be Substantially Completed, Tenant will notify Landlord and
within three (3) business days thereafter, Landlord’s representative and
Tenant’s representative shall conduct a walk-through of the Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work. Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on punchlist items. Tenant shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon.

 

9. Excess Costs. The entire cost of performing the Work (including design of the
Work and preparation of the Working Drawings (architectural and MEP), costs of
construction labor and materials, demolition costs, demising costs electrical
usage during construction, additional janitorial services, general tenant
signage, related taxes and insurance costs, voice and data cabling costs, and
the construction supervision fee referenced below, all of which costs are herein
collectively called the “Total Construction Costs”) in excess of the
Construction Allowance (hereinafter defined) shall be paid by Tenant. Upon
approval of the Working Drawings and selection of a contractor, Tenant shall
promptly execute a work order agreement which identifies such drawings and
itemizes the Total Construction Costs and sets forth the Construction Allowance.

 

10.

Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $67.00 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. No advance of the Construction Allowance
shall be made by Landlord until Tenant has first paid to the contractor from its
own funds (and provided reasonable evidence thereof to Landlord) the

 

B-3



--------------------------------------------------------------------------------

  anticipated amount by which the projected Total Construction Costs exceed the
amount of the Construction Allowance. Thereafter, Landlord shall pay to Tenant
the Construction Allowance in multiple disbursements (but not more than once in
any calendar month) following the receipt by Landlord of the following items:
(a) a request for payment with sworn statements of owner (tenant) and
contractor, (b) final or partial lien waivers, as the case may be, from all
persons performing work or supplying or fabricating materials for the Work,
fully executed, acknowledged and in recordable form, (c) the Architect’s
certification that the Work for which reimbursement has been requested has been
finally completed, including (with respect to the last application for payment
only) any punch-list items, on the appropriate AIA form or another form
reasonably approved by Landlord, and, with respect to the disbursement of the
last 10% of the Construction Allowance, (w) “as built” drawings in both paper
and AutoCad format; (x) a copy of the field permit signed as approved after the
City of Chicago’s final inspection for the Premises, (y) Tenant’s occupancy of
the Premises, and (z) the completed and executed Commencement Date Confirmation
attached as Exhibit E to the Lease (collectively, a “Completed Application for
Payment”). Landlord shall pay the amount requested in the applicable Completed
Application for Payment to Tenant within thirty (30) days following Tenant’s
submission of the Completed Application for Payment. If, however, the Completed
Application for Payment is incomplete or incorrect, Landlord’s payment of such
request shall be deferred until thirty (30) days following Landlord’s receipt of
the Completed Application for Payment. Notwithstanding anything to the contrary
contained in this Exhibit, Landlord shall not be obligated to make any
disbursement of the Construction Allowance during the pendency of any of the
following: (1) Landlord has received written notice of any unpaid claims
relating to any portion of the Work or materials in connection therewith, other
than claims which will be paid in full from such disbursement, (2) there is an
unbonded lien outstanding against the Building or the Premises or Tenant’s
interest therein by reason of work done, or claimed to have been done, or
materials supplied or specifically fabricated, claimed to have been supplied or
specifically fabricated, to or for Tenant or the Premises, (3) the conditions to
the advance of the Construction Allowance are not satisfied, or (4) a Default by
Tenant exists. No portion of the Construction Allowance may be used to purchase
FF&E or as rent credit. The Construction Allowance must be used (i.e. work
performed and invoices submitted to Landlord) within six (6) months following
the Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto. Tenant shall obtain a final certificate of
occupancy within three (3) months after Substantial Completion of the Work.

 

11. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work and coordinate the relationship between the Work, the Building and the
Building’s Systems and Equipment. In consideration for Landlord’s construction
supervision services, Tenant shall pay to Landlord a construction supervision
fee equal to three percent (3%) of the Total Construction Costs.

 

12. Base Building Allowance. In consideration of Tenant accepting the Premises
in their “as is” condition with no representation or warranty from Landlord as
to either the Premises’ existing conditions or compliance with Law, in addition
to the Construction Allowance, Landlord shall provide Tenant a base building
allowance (“Base Building Allowance”) in the amount of ten dollars ($10.00) per
rentable square foot in the Premises. The Base Building Allowance is to be used
by Tenant for demolition work, elevator lobby improvements, restroom
improvements, and new fan power boxes on the floor on which the Premises is
located. Tenant must use a portion of the Base Building Allowance to replace two
(2) fan power boxes identified by Landlord. At Landlord’s expense, Landlord
shall perform repairs to ensure that all the other fan power boxes serving the
Premises are in good working order on the Commencement Date. Tenant shall permit
Landlord and its contractors access to the Premises at appropriate times during
Tenant’s construction in order to provide Landlord unobstructed access to the
fan boxes to perform such repair work. The Base Building Allowance shall be
disbursed in the same manner and on the same terms as the Construction Allowance
(including, without limitation, the deadline to use the allowance contained in
the last sentence of Section 10 above).

 

B-4



--------------------------------------------------------------------------------

13. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:        The Building’s property manager or an
individual      designated by the Building’s property manager  
Tenant’s Representative:   

     

     

     

     

     

Telephone:           -           -                    

     Telecopy:           -          -                       

 

14. Miscellaneous. To the extent not inconsistent with this Exhibit, Articles 6
and 11 of the Lease shall govern the performance of the Work and Landlord’s and
Tenant’s respective rights and obligations regarding the improvements installed
pursuant thereto.

 

15. Risers and Building Automation. If applicable, Tenant shall coordinate all
desired installations in the Building’s risers and related facilities in
coordination with Landlord’s riser manager. Furthermore, as part of the Work,
Tenant shall coordinate with the Building’s vendor for building automation
systems to coordinate Tenant’s HVAC and other systems with the Building’s
automation systems. To the extent applicable, Tenant shall work under the
supervision and direction of the Building’s vendor in order to be consistent and
compliant with Building operations.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

JANITORIAL SPECIFICATIONS

General Cleaning – Tenant Areas

1. Tenant Areas – Nightly

 

  a. Vacuum, spot remove gum, tar, stains, and any foreign matter from all
carpeted areas and rugs.

 

  b. Mop, sweep, wax or buff to maintain in clean condition throughout tenant
space including: entrance foyers and vestibules, kitchen, lunch and work areas
throughout. All stone, ceramic tile, marble, terrazzo, asphalt tile, linoleum,
rubber, vinyl and any other hard surface flooring to be cleaned nightly and
according to the specifications of the Building Management. In all cases,
special attention will be given to corners and hard to reach areas.

 

  c. Dust all ledges and other flat surfaces within reach.

 

  d. Personnel shall not disturb papers on desks, tables or cabinets.

 

  e. All vertical surfaces including glass doors and partitions, sidelights, and
walls to be spot cleaned as necessary or as directed by Building Management.

 

  f. Empty, clean and all wastepaper baskets and disposal receptacles, ,
sanitary cans, paper towel cans and any other like receptacles. Supply and
install liners.

 

  g. Remove fingerprints from doors and partition glass.

 

  h. Spot clean all windows and partition glass, including lobby doors,
doorframes, around light switches, private entrance glass, pictures, and
handrails.

 

  i. Clean and sanitize drinking fountains, dust and wipe all plastic, vinyl or
other like signage if needed.

 

  j. All private washrooms are to be cleaned in accordance with specifications
for Washrooms.

 

  k. Report immediately any graffiti marks, which cannot be removed. l. All
trash is to be disposed of at locations on the loading dock.

 

  m. All recycling containers are to be properly disposed of as directed.

 

  n. Upon completion of all nightly chores, all lights shall be turned off,
furniture properly arranged and offices left in a neat and orderly condition.

 

C-1



--------------------------------------------------------------------------------

  o. All slop sinks, lockers areas and other utility areas shall be cleaned
thoroughly and cleaning equipment stored in a location designated by Building
Management.

2. Tenant Areas – Periodic

It is the intent of this agreement and contractor agrees to keep tenant areas
properly maintained and cleaned to equivalent or greater of a class “A” office
building. Specific duties and frequencies are subject to change at the direction
of Building Management.

Floor Maintenance:

 

  a. Scrub resilient floor areas, or buff, to maintain in a clean condition or
as directed by management quarterly.

Wash all wastebaskets and like receptacles once per month or as directed by
Building Management.

High Dusting:

Do all high dusting monthly unless otherwise specified including the following:

 

  a. Vacuum or dust all pictures, frames, charts, graphs and similar wall
hangings and any other not reached in nightly cleaning.

 

  b. Vacuum and dust and/or clean all vertical surfaces such as walls,
partitions, doors and ventilating louvers, grilles, high moldings, and millwork
not reached in nightly cleaning.

 

  c. Dust exterior of all lighting fixtures not less than one time per year.

 

  d. Dust ventilating and air conditioning louvers, ducts, diffusers, and any
other high areas and equipment not reached in nightly cleaning quarterly.

 

  e. Dust all horizontal surfaces such as shelves, partitions, window frames and
any other high areas not reached in nightly cleaning monthly.

General Cleaning – Washrooms

It is the intent of this agreement and contractor agrees to keep all Washrooms
properly maintained and clean at all times to equivalent or greater of a class
“A” office building.

A. Washrooms – Nightly

 

  1. Sweep, rinse, scrub and/or wash and dry all flooring with approved
germicidal detergent solution to remove all spills, urine stains, scuffmarks and
foot tracks throughout. In all cases, special attention will be given to corners
and hard to reach areas where floor meets wall.

 

C-2



--------------------------------------------------------------------------------

  2. Wash and polish all mirrors and frames, powder shelves, sink shelves, all
bright work including dispensers and chrome or stainless steel fittings, enamel
surfaces, including flushometers, piping, toilet seat hinges and all metal.
Contractor shall use only non-abrasive material to avoid damage and
deterioration to chrome and/or stainless steel fixtures.

 

  3. Scour, wash and disinfect all basins, bowls and urinals with approved
germicidal detergent solution, including tile walls near urinal. Wash both sides
of all toilet seats with approved germicidal detergent solution. Rinse
thoroughly.

 

  4. Disinfect and damp wipe and wash all partitions, enamel surfaces, tile
walls, dispensers, doors and receptacles.

 

  5. Empty and clean paper towel and disposal receptacles. Remove wastepaper and
refuse, including soiled napkins to a designated area in the premises and
dispose of it. All wastepaper receptacles to be thoroughly cleaned

 

  6. Fill all toilet tissue holders, soap dispensers, towel dispensers and
sanitary napkin dispensers. The filling of such receptacles to be in such
quantity as to last the entire day whenever possible.

 

  7. Remove stains as necessary. Clean underside of rims of urinals and bowls.

 

  8. It is the intention to keep Washrooms thoroughly clean and not to use a
disinfectant to mask odors. Disinfectants will be used at the direction of
Building Management.

 

  9. Powder rooms, as applicable, wash and or wax, if applicable, all tile
floors or vacuum and remove spots, if carpeted.

 

  10. Remove all graffiti.

 

  11. Do all dusting, including all horizontal surfaces.

 

  12. Ensure all urinals have deodorant blocks/screens in them if applicable.

 

  13. Report to Building Management any fixtures not working.

B. Washrooms – Periodic

 

  1. Machine scrub and buff flooring as necessary, at a minimum of each quarter,
or as directed by Building Management with approved germicidal detergent
solutions.

 

C-3



--------------------------------------------------------------------------------

  2. Scrub, wash and polish all partitions, tile walls and enamel surfaces from
ceiling to floor, as necessary or as directed by Building Management, but not
less than once every month. Proper disinfectants are to be used.

 

  3. Wipe down all lighting fixtures, louvers and ventilating grilles as
necessary, but not less than once a month.

 

  4. Do all dusting, including all horizontal surfaces, once a month.

 

  5. Wash all painted, vinyl, and tile wall surfacing, as needed or directed by
Building Management, but not less than once month.

 

  6. If applicable, strip and recoat all tile floors as needed, but not less
than four (4) times per year.

 

  7. Scrub floor and wall tile grout at toilets and urinals as directed by
building management.

General Cleaning – Corridors

It is the intent of this agreement and contractor agrees to keep all corridor
areas incorporated into tenant space, properly maintained and clean at all times
to equivalent or greater of a class “A” office building.

A. Corridors – Nightly

 

  1. Vacuum and spot remove gum, tar, stains and any foreign matter from all
carpeted areas. In all cases, special attention will be given to corners and
hard to reach areas.

 

  2. Wipe clean and polish all chromes, stainless, metal and other bright work
including, but not limited to: metal door knobs, hinges, cigarette urns or
containers, door saddles, thresholds, and kick plates, elevator call button
indicators nightly.

 

  3. Elevator, stairways, office and utility doors and frames on all floors to
be wiped clean as necessary, removing fingerprints, smudges, and other marks.

 

  4. All elevator car saddles, thresholds and door edges area to be cleaned and
polished to remove all stains and dirt, paper clips, and other similar debris.
In all cases, special attention will be given to corners.

 

  5. Clean all cigarette urns and replace sand or water if applicable.

 

  6. Wipe or dust clean all signage.

 

C-4



--------------------------------------------------------------------------------

B. Corridors – Periodic

 

  1. If resilient or other hard finish, mop, wax and buff to maintain in a clean
condition. Materials and frequencies to be determined by Building Management.

 

  2. Extract or clean all corridor carpet in another manner acceptable to
Building Management as needed, but not less than twice per year.

 

  3. Clean lights, globes, diffusers and fixtures as often as necessary or as
directed by Building Management, but not less than four (4) times per year.

General Cleaning – Lobby

It is the intent of this agreement and contractor agrees to keep the lobby
properly maintained and clean at all times to equivalent or greater of a class
“A” office building.

A. Lobby – Nightly

 

  1. Wash, buff and polish all public area flooring to maintain in a clean and
brightly polished condition. Material and frequencies to be determined by
Building Management.

 

  2. Dust and/or damp wipe all horizontal surfaces.

 

  3. Sweep, vacuum spot clean and scrub as required all mats and lobby runners.

 

  4. Pick up and put out rain mats or runners, when necessary, making sure they
are clean at all times.

 

  5. If applicable, clean all cigarette urns and replace sand or water.

 

  6. Wash windowsills and frames, and remove all stains and smudges.

 

  7. Clean entrance door glass and side panels and any other glass as directed
by Building Management.

 

  8. Clean storage rooms, freight elevators, lobby console, security desk and
directory board.

 

  9. Spot clean wall and other vertical surfaces as necessary or as directed by
Building Management.

B. Lobby – Periodic

 

  1. Strip, machine scrub and apply appropriate, approved floor coating or
sealant to maintain luster as directed by Building Management. Material and
frequencies are to be determined by Building Management. The floor must always
be left with a complete and professional appearance between shifts.

 

C-5



--------------------------------------------------------------------------------

  2. Clean lights, globes, diffusers and fixtures as often as necessary, but not
less than four (4) times per year.

 

  3. Rub down metal and other high level bright work as necessary and directed
by Building Management.

 

  4. Clean lobby lighting fixtures as directed by Building Management.

 

  5. Dust and wash lobby support space frame as necessary, but not less than
once per year.

 

  6. Wash and remove all fingerprints, smudges, scuff marks and other marks from
all vertical surfaces as necessary, but not less than once per week.

General Cleaning – Elevators

It is the intent of this agreement and contractor agrees to keep all elevators
properly maintained and cleaned at all times to equivalent or greater of a class
“A” office building.

A. Elevators – Nightly

 

  1. All elevator corridors and car thresholds and saddles are to be cleaned and
polished to remove all stains and dirt, paper clips, and other similar debris.
In all cases, special attention will be given to corners and hard to reach
areas.

 

  2. All corners, edges, tracks are to be cleaned to remove all stains.

 

  3. Vacuum elevator door tracks and saddles. Treat and polish all wood,
synthetic paneling and metal work in the elevator cabs as directed by Building
Management.

 

  4. Wipe down exterior doors of all building elevator doors if needed.

 

  5. Maintain floors in elevator cabs and clean thoroughly. If carpeted, remove
soluble spots, which respond to standard spotting procedures without risk of
injury to color or fabric cabs to be vacuumed nightly. Remove all chewing gum on
floors, walls and rails, nightly. In all cases, special attention will be given
to corners and hard to reach areas.

 

  6. Shampoo or extract carpets in elevator cabs not less than quarterly, or as
directed by Building Management, including spare carpets.

 

C-6



--------------------------------------------------------------------------------

  7. Report to Building Management all irregularities.

General Cleaning – Exterior, Plaza, Walks, & Entrance

It is the intent of this agreement and contractor agrees to keep all exterior
areas maintained and cleaned at all times to equivalent or greater of a class
“A” office building. Frequencies and specific time and scope of duties subject
to change at the direction of Building Management.

A. Exterior, Plaza, Walks & Entrance – Daily

 

  1. Policing – Police the entire exterior perimeter of the building, picking up
cigarette butts, paper, leaves and any other debris, sweeping as necessary and
disposing of standing water and leaving the area in a neat and orderly
condition. Any discrepancies or clean up required beyond normal policing, will
be reported to the Management Office.

 

  2. Sweeping – All exterior walks, courtyard, and entrance stairs will be swept
down daily with a power sweeper

 

  3. Exterior Miscellaneous – Wipe down all entrance glass and metal to remove
any water splashes and stains.

B. Exterior, Plaza, Walks & Entrances – Periodic

 

  1. At least once each month, or as needed, all exterior walks, plaza areas,
entrance areas and patio areas will be high-pressure washed with a landlord
approved pressure washer and chemicals. On completion of cleaning operation, all
standing water will be removed by squeegee. Scrubbing must remove all embedded
gum, dirt, and grit not removed by normal hosing and sweeping and all surfaces
will be left in a clean, dirt free condition.

General Cleaning – Stairwells & Dock

It is the intent of this agreement and contractor agrees to keep all stairwells
and dock areas maintained and cleaned at all times to equivalent or greater of a
class “A” office building. Frequencies and specific time and scope of duties
subject to change at the direction of Building Management.

A. Stairwells & Dock Area – Daily

 

  1. Police entire dock area and stairwells for trash, cigarette butts, candy
wrapper paper and other debris.

 

  2. Inspect and report any burnt out lights.

 

C-7



--------------------------------------------------------------------------------

B. Stairwells & Dock Area – Periodic

 

  1. Sweep and/or mop clean all stairwells, wipe clean handrails, stringers,
extinguishers and other mechanical equipment once each week or at the direction
of Management.

 

  2. Wipe down fire hose racks and fire extinguisher boxes and standpipes two
times per year.

 

  3. Light fixture lenses to be cleaned at least annually.

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

OPTION TO EXTEND

Tenant is hereby granted the option (“Extension Option”) to extend the term of
the Lease for one (1) period of ten (10) Lease Years (“Extension Term”). The
Extension Option may be exercised only by giving Landlord irrevocable and
unconditional written notice thereof no earlier than eighteen (18) months and no
later than twelve (12) months prior to the commencement of the Extension Term.
Tenant may not exercise the Extension Option if Tenant is in default under the
Lease beyond the expiration of any applicable notice and cure period either at
the date of said notice or at the time of commencement of the Extension Term.
Upon exercise of the Extension Option, all references in the Lease to the Term
shall be deemed to be references to the Term as extended pursuant to the
Extension Option.

The Extension Term shall be on the same terms, covenants and conditions as are
contained in the Lease, except that (i) no additional extension option shall be
conferred by the exercise of the Extension Option, (ii) Base Rent applicable to
the Premises for the Extension Term shall be determined as provided below, and
(iii) any initial rent abatement, concession or allowance which are in the
nature of economic concessions or inducements shall not be applicable to any
Extension Term. In addition to Base Rent, Tenant shall pay Additional Rent, and
other Rent during the Extension Term as provided in this Lease.

Base Rent per annum per rentable square foot of the Premises for the Extension
Term shall be one hundred percent (100%) of the Current Market Rate for lease
terms commencing on or about the date of commencement of the Extension Term. The
term “Current Market Rate” means the prevailing net rental rate per rentable
square foot under office lease renewals recently executed for comparable space
in the Building. The determination of Current Market Rate shall take into
consideration that this is a net lease; any differences in the size of space
being leased, the location of space in the building and the length of lease
terms; any differences in definitions of rentable square feet or rentable area
with respect to which rental rates are computed; the value of rent abatements,
allowances (for demolition, space planning, architectural and engineering fees,
construction, moving expenses or other purposes), the creditworthiness of
Tenant; and other pertinent factors. The Current Market Rate may include an
escalation of a fixed net rental rate (based on a fixed step or index) then
prevailing in the market.

Within thirty (30) days after receipt of Tenant’s notice to extend Landlord
shall deliver to Tenant written notice of the Current Market Rate and shall
advise Tenant of the required adjustment to Base Rent, if any.

Tenant shall, within fifteen (15) business days after receipt of Landlord’s
notice, notify Landlord in writing whether Tenant (a) accepts Landlord’s
determination of the Current Market Rate; (b) rejects Landlord’s determination
of the Current Market Rate, or (c) requests that the Current Market Rate be
determined by an appraiser (“Arbitration Request”). If Tenant rejects Landlord’s
determination, Tenant’s exercise of the Extension Option granted herein shall be
deemed revoked and of no further force of effect. If Tenant requests that the
Current Market Rate be determined by an appraiser, Landlord and Tenant, within
ten (10) days after the date of the Arbitration Request, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Current Market Rate (collectively referred to as the
“Estimates”). If the higher of such Estimates is not more than one hundred five
percent (105%) of the lower of such Estimates, then Current Market Rate shall be
the average of the two Estimates. If the Current Market Rate is not resolved by
the exchange of Estimates, Landlord and Tenant, within seven (7) days after the
exchange of Estimates, shall each select an appraiser to determine which of the
two Estimates most closely reflects the Current Market Rate. Each appraiser so
selected shall be certified as an MAI appraiser and shall have had at least five
(5) years experience within the previous ten (10) years as a real estate
appraiser working in the Chicago Loop market, with working knowledge of current
office rental rates and practices. For purposes of this Lease, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate

 

D-1



--------------------------------------------------------------------------------

Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar). Upon selection,
Landlord’s and Tenant’s appraisers shall work together in good faith to agree
upon which of the two Estimates most closely reflects the Current Market Rate.
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Current Market Rate. If either Landlord or Tenant fails to appoint
an appraiser within the seven day period referred to above, the appraiser
appointed by the other party shall be the sole appraiser for the purposes
hereof. If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Current Market Rate within the twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty
(20) day period, the two (2) appraisers shall select a third appraiser meeting
the aforementioned criteria. Once the third appraiser has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the appraiser shall make his determination of which
of the two Estimates most closely reflects the Current Market Rate and such
Estimate shall be binding on both Landlord and Tenant as the Current Market
Rate. The parties shall share equally in the costs of the third appraiser. Any
fees of any appraiser, counsel or experts engaged directly by Landlord or
Tenant, however, shall be borne by the party retaining such appraiser, counsel
or expert. In the event that the Current Market Rate has not been determined by
the commencement date of the Extension Term at issue, Tenant shall pay the most
recent Base Rent set forth in the Lease until such time as the Current Market
Rate has been determined. Upon such determination, Base Rent shall be
retroactively adjusted. If such adjustment results in an underpayment of Base
Rent by Tenant, Tenant shall pay Landlord the amount of such underpayment within
thirty (30) days after the determination thereof. If such adjustment results in
an overpayment of Base Rent by Tenant, Landlord shall credit such overpayment
against the next installment of Base Rent due under the Lease and, to the extent
necessary, any subsequent installments until the entire amount of such
overpayment has been credited against Base Rent.

Tenant must timely exercise the Extension Option or the Extension Option shall
terminate. Tenant may not exercise the Extension Option if Tenant exercised its
Termination Option or if Tenant is not occupying and conducting business in the
Premises or a portion thereof. Tenant’s exercise of the Extension Option shall
not operate to cure any default by Tenant of any of the terms or provisions in
the Lease, nor to extinguish or impair any rights or remedies of Landlord
arising by virtue of such default. If the Lease or Tenant’s right to possession
of the Premises shall terminate in any manner whatsoever before Tenant shall
exercise the Extension Option, or if Tenant shall have assigned the Lease to a
Person that is not a Permitted Transferee, or If Tenant is not occupying at
least sixty-three percent (63%) of the Premises, then the Extension Option shall
terminate and become null and void. The Extension Option is personal to Tenant
and its Permitted Transferees.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

COMMENCEMENT DATE CONFIRMATION

                             , 20    

 

                                                          

     

     

     

  

 

Re: Lease Agreement (the “Lease”) dated                             , 20     ,
between

   Piedmont 500 West Monroe Fee, LLC (“Landlord”), and Durata Therapeutics, Inc.

   (“Tenant”) for Suite        (“Premises”) at 500 West Monroe Street, Chicago,
Illinois Capitalized

   terms used herein but not defined shall be given the meanings

   assigned to them in the Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements.

2. Commencement Date. The Commencement Date of the Lease is
                            , 20    .

3. Expiration Date. The Term is scheduled to expire on the last day of the
      th full calendar month of the Term, which date is
                            , 20    .

4. Contact Person. Tenant’s contact person in the Premises is:

 

  

     

     

     

Attention:                                              

Telephone:           -           -                    

     Telecopy:           -          -                       

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that as of the date hereof and to
Tenant’s knowledge, Tenant has no defenses thereto. Additionally, Tenant further
confirms and ratifies that, as of the date hereof, (a) the Lease is and remains
in good standing and in full force and effect, and (b) to Tenant’s knowledge,
Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the Laws of the
State of Illinois.

 

E-1



--------------------------------------------------------------------------------

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

Sincerely,

Piedmont Office Management, LLC, on behalf of

Piedmont 500 West Monroe Fee LLC

 

By:    

Name:    

Title:    

Agreed and accepted:

Durata Therapeutics, Inc., a Delaware corporation

 

By:    

Name:    

Title:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FITNESS FACILITY AGREEMENT AND WAIVER OF LIABILITY

[See next page]

 

F-1



--------------------------------------------------------------------------------

500 WEST MONROE, CHICAGO, ILLINOIS

MEMBERSHIP APPLICATION & AGREEMENT

 

NAME:   

     

    DOB:   

                 

  /  

                 

  /  

                 

    DATE:   

                                  

 

HOME ADDRESS:    

     

 

CITY/STATE/ZIP:    

     

 

EMPLOYER:    

     

 

BUSINESS ADDRESS:   

     

    SUITE:   

                              

 

CITY/STATE/ZIP:   

     

    EMAIL ADDRESS:   

                                                  

 

BUSINESS PHONE:   

     

    HOME PHONE:   

     

 

EMERGENCY CONTACT:   

     

    EMERGENCY PHONE:   

     

 

TERM OF AGREEMENT:    

     

 

BUILDING ACCESS ID CARD NUMBER:    

     

 

EFFECTIVE DATE/START DATE OF MEMBERSHIP:    

     

TERMS AND CONDITIONS

 

1. MEMBERSHIP

 

  A. The classification of members, the amount of dues payable by the members,
the amount of admission, the suspension and expulsion of members, and all other
matters affecting or relating to the membership shall be under complete control
of the ownership and/or the managing agent of the building located at 500 West
Monroe, Chicago, Illinois (“Ownership”). Ownership reserves the right to amend
or add to the rules and regulations and to adopt new conditions as it may deem
necessary for the proper management of the facilities and its business
operations.

 

  B. Membership is open to any person of good character and legal age and who is
a qualified employee of a tenant in good standing located at 500 West Monroe,
Chicago, Illinois (the “Building”).

 

2. FEES

There is a $15.00 monthly fee for use of the facilities. Members shall be billed
in advance for each month and payment shall be due and payable no later than the
first (1st) day of the applicable month. Ownership has the right to terminate
membership and access to the facilities if payment is not received by Ownership
on the first (1st) day of the applicable month. The monthly fee shall be subject
to change from time to time upon prior notice.

 

3. TERM OF AGREEMENT

The term of the Agreement shall extend for twelve (12) months, and shall
commence and terminate on the dates provided above. Notwithstanding the
foregoing, Member may terminate the Agreement at any time on thirty (30) days
prior written notice to Ownership.

 

F-2



--------------------------------------------------------------------------------

4. HOURS OF OPERATION – Operation schedules may vary and are subject to change
from time to time. The facilities may be closed on Saturdays, Sundays, and for a
period covering some holidays.

 

5. CARDS AND KEYS – There will be a $25.00 fee charged for lost access cards and
there will be a $25.00 fee charged for lost locker keys. Cards and keys are not
transferable to another person.

 

6. DAMAGE TO FACILITIES – Member agrees to pay for any damage to the facilities
through such Member’s careless or negligent use or misuse thereof.

 

7. UNAVAILABILITY OF FACILITY OR SERVICES – Member agrees to accept the fact
that a particular facility or service may be unavailable at any particular time
due to mechanical breakdown, fire, act of God, condemnation, loss of lease,
catastrophe or any other reason. Further, Member agrees not to hold Ownership
responsible or liable for such occurrences.

 

8. RELEASE OF LIABILITY – In consideration of being allowed to use the
facilities, and its equipment and machinery, Member agrees to waive, release,
and forever discharge Ownership and its representative affiliates, and their
officers, agents, employees, lenders and all others from any and all
responsibilities or liability from injuries or damages resulting from Member’s
participation in any activities or use of equipment and machinery. (Member
initials             , Member releases all of those mentioned and any others
acting upon their behalf from any responsibility or liability for any injury or
damage to Member, including those caused by the negligent act or omission of any
of those mentioned or others acting on their behalf or in any way arising out of
or connected with my participation in any activities or use of any equipment and
machinery. (Member Initials             )

 

9. MEMBER REPRESENTATIONS.

 

  A. Member understands and is aware that strength, flexibility, and aerobic
exercise, including the use of equipment, arc potentially hazardous activities.
Member understands that fitness activities involve a risk of injury and even
death, and that Member is voluntarily participating in these activities and
using equipment and machinery with knowledge of the dangers involved. Member
also understands that the facility is not staffed and that they are working out
at their own risk. Member hereby agrees to expressly assume and accept any and
all risks of injury or death. (Member Initials             )

 

  B. Member further declares himself/herself to be physically sound and
suffering from no condition, impairment, disease. infirmity, or other illness
that would prevent Member’s participation or use of equipment or machinery.
Member acknowledges that Member has been informed of the need for a physician’s
approval for any participation in an exercise/fitness activity or in the use of
exercise equipment and machinery. Member also acknowledges that he/she has been
recommended to have a yearly or more frequent physical examination and
consultation with a licensed physician as to physical activity, exercise, and
use of exercise and training equipment so that Member might have his/her
recommendations concerning these fitness activities and equipment use. Member
acknowledges that he/she has either had a physical examination and been given
such physician’s permission to participate, or has decided to participate in
activity and use of equipment and machinery without the approval of a physician
and does hereby assume all responsibility for participation and activities, and
utilization of equipment and machinery (Member Initials             )

 

10. LEGALLY BINDING AGREEMENT – Member understands that this enrollment is
legally binding in its terms and conditions, whether my use of the facility and
its services is determined and paid for on a monthly, yearly, or individual
visit basis. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may be changed or added to only by
a written amendment signed by both parties.

 

11. MEMBERSHIP RULES AND REGULATIONS

In order to provide an environment that will be clean safe and pleasant to all
members the following guidelines must be adhered to when in the facility.

 

  A. Attire: Members must wear appropriate workout wear including shirts, and
rubber soled shoes. Members should wear an absorbent top to keep equipment free
of perspiration and maintain sanitary conditions. There are no jeans,
work-boots, or open-toed shoes allowed on workout floor. Ownership has the right
to refuse inappropriate clothing.

 

  B. Daily Check-in: A membership card is required each time a member enters the
facilities. Membership cards are provided as protection to all members.

 

  C. Equipment: All equipment (including dumbbells, weights, locker room keys
and towels) must be returned to the appropriate location after use. Use the
appropriate amount of weight so that you do not bounce, slam or drop the
weights. No abuse of the equipment of facility will be tolerated.

 

F-3



--------------------------------------------------------------------------------

  D. Lockers: All lockers are for daily temporary use only and may not be used
for any period of time other than the duration of the Member’s individual
workout. Lockers arc not for any overnight use or storage. Ownership has the
right to remove and discard personal items from lockers if such lockers are used
overnight, or for more than the duration of the Member’s individual workout.

 

  E. Management: Ownership may suspend or cancel the rights, privileges, or
membership of any member whose actions are detrimental to the enjoyment of the
facilities by other members or any conduct with in the opinion of Ownership is
detrimental to the welfare, good order, and character of the facilities. Any
inappropriate behavior, i.e. profanity or yelling, incidental to the enjoyment
of the facilities by other members may result in membership termination without
a refund. Management has the right to cancel any membership for non-payment of
their membership account balance.

 

  F. Personal Property: Ownership is not responsible for damage, loss or theft
of any clothing or other personal property.

 

  G. Solicitations: No solicitation by members is permitted in the facility.

I,                                         , UNDERSTAND THAT IT IS MY
RESPONSIBILITY TO CONTACT PAY PAL DIRECTLY TO SET UP MONTHLY AND RE-OCCURRING
PAYMENTS TO OWNERSHIP THROUGH THEIR SYSTEM AS OF THE EFFECTIVE DATE/START DATE
OF MEMBERSHIP (AS FIRST WRITTEN ABOVE). MEMBERSHIP WILL NOT COMMENCE UNTIL
CONFIRMATION OF SUCH PAYMENTS ARE RECEIVED BY OWNERSHIP.

 

SIGNATURE OF MEMBER:      

                                                                   

  TODAY’S DATE:  

 

 

 

F-4



--------------------------------------------------------------------------------

500 WEST MONROE, CHICAGO, ILLINOIS

MEMBERSHIP TERMINATION FORM:

 

NAME:   

     

    DOB:   

                 

  /  

                 

  /  

                 

   

 

TODAY’S DATE:    

     

 

HOME ADDRESS:    

     

 

CITY/STATE/ZIP:    

     

 

EMPLOYER:    

     

 

BUSINESS ADDRESS:   

     

    SUITE:   

                              

 

CITY/STATE/ZIP:   

     

    EMAIL ADDRESS:   

                                                  

 

BUSINESS PHONE:   

     

    HOME PHONE:   

     

***********************************************************************************************************

 

ACCESS ID CARD NUMBER:    

     

EFFECTIVE DATE OF TERMINATION (If cancelled mid month, membership will continue
until the end of the month of such cancellation. Fees will not be prorated, nor
will a refund be due for any mid-month cancellation):

 

 

 

REASON FOR

TERMINATION:  

 

     

I                                         , hereby terminate my fitness center
membership at 500 West Monroe. I understand it is my responsibility to contact
Pay Pal directly to discontinue future re-occurring payments through their
system as of the Effective Date (above).

 

SIGNATURE OF MEMBER:    

     

 

TODAY’S DATE:    

     

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

LEGAL DESCRIPTION

LOTS 5, 6, 7 AND 8 (EXCEPT THAT PART OF SAID LOTS FALLING WITHIN THE ALLEY) IN
BLOCK 49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

G-1